EXECUTION VERSION

S

--------------------------------------------------------------------------------



$300,000,000
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of December 21, 2012,
as amended and restated as of October 7, 2015
among
IAC/INTERACTIVECORP,
as Borrower,
THE LENDERS PARTY HERETO,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
_________________
J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BNP PARIBAS SECURITIES CORP. and PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners,
BANK OF AMERICA, N.A.,
as Syndication Agent,
and
BNP PARIBAS and PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I

Definitions
SECTION 1.01
Defined Terms    1

SECTION 1.02
Classification of Loans and Borrowings    31

SECTION 1.03
Terms Generally    31

SECTION 1.04
Accounting Terms; GAAP    32

SECTION 1.05
Change of Currency    32

SECTION 1.06
Currency Equivalents Generally    32

SECTION 1.07
Effect of this Agreement on the Original Credit Agreement and the Other Existing
Loan Documents    33

ARTICLE II

The Credits
SECTION 2.01
Revolving Commitments    33

SECTION 2.02
Incremental Revolving Commitments    34

SECTION 2.03
Procedure for Revolving Loan Borrowing    34

SECTION 2.04
Funding of Borrowings    35

SECTION 2.05
Interest Elections    35

SECTION 2.06
Termination and Reduction of Commitments    36

SECTION 2.07
Repayment of Loans; Evidence of Debt    36

SECTION 2.08
Prepayments    37

SECTION 2.09
Fees    37

SECTION 2.10
Interest    38

SECTION 2.11
Alternate Rate of Interest    39

SECTION 2.12
Increased Costs    39

SECTION 2.13
Break Funding Payments    40


-i-



--------------------------------------------------------------------------------

Page

SECTION 2.14
Taxes    41

SECTION 2.15
Pro Rata Treatment and Payments    43

SECTION 2.16
Mitigation Obligations; Replacement of Lenders    44

SECTION 2.17
Letters of Credit    45

SECTION 2.18
Defaulting Lenders    49

ARTICLE III

Representations and Warranties
SECTION 3.01
Organization; Powers    50

SECTION 3.02
Authorization; Enforceability    50

SECTION 3.03
Governmental Approvals; No Conflicts    50

SECTION 3.04
Financial Position    51

SECTION 3.05
Properties    51

SECTION 3.06
Litigation and Environmental Matters    51

SECTION 3.07
Compliance with Laws and Agreements    51

SECTION 3.08
Investment Company Status    51

SECTION 3.09
Taxes    51

SECTION 3.10
ERISA    52

SECTION 3.11
Disclosure    52

SECTION 3.12
Pledge Agreement    52

SECTION 3.13
No Change    52

SECTION 3.14
Subsidiaries    52

SECTION 3.15
Solvency    52

SECTION 3.16
No Default    52

SECTION 3.17
Anti-Corruption Laws and Sanctions    53

ARTICLE IV

Conditions

-ii-



--------------------------------------------------------------------------------

Page

SECTION 4.01
Closing Date    53

SECTION 4.02
Each Credit Event    54

SECTION 4.03
Amendment Effective Date    55

ARTICLE V

Affirmative Covenants
SECTION 5.01
Financial Statements; Other Information    56

SECTION 5.02
Notices of Material Events    58

SECTION 5.03
Existence; Conduct of Business    58

SECTION 5.04
Payment of Obligations    58

SECTION 5.05
Maintenance of Properties; Insurance    58

SECTION 5.06
Books and Records; Inspection Rights    59

SECTION 5.07
Compliance with Laws    59

SECTION 5.08
Use of Proceeds    59

SECTION 5.09
Subsidiary Guarantors and Collateral    59

SECTION 5.10
Collateral Suspension Period    60

SECTION 5.11
Further Assurances    61

ARTICLE VI

Negative Covenants
SECTION 6.01
Indebtedness    61

SECTION 6.02
Liens    64

SECTION 6.03
Fundamental Changes    66

SECTION 6.04
Disposition of Property    66

SECTION 6.05
Restricted Payments    67

SECTION 6.06
Transactions with Affiliates    68

SECTION 6.07
Changes in Fiscal Periods    69

SECTION 6.08
Sales and Leasebacks    69


-iii-



--------------------------------------------------------------------------------

Page

SECTION 6.09
Clauses Restricting Subsidiary Distributions    69

SECTION 6.10
Consolidated Leverage Ratio    70

SECTION 6.11
Investments    70

ARTICLE VII

Events of Default
SECTION 7.01
Events of Default    72

ARTICLE VIII

The Administrative Agent
SECTION 8.01
Appointment and Authorization    73

SECTION 8.02
Administrative Agent and Affiliates    73

SECTION 8.03
Action by Administrative Agent    74

SECTION 8.04
Consultation with Experts    74

SECTION 8.05
Delegation of Duties    74

SECTION 8.06
Successor Administrative Agent    74

SECTION 8.07
Credit Decision    75

SECTION 8.08
Lead Arrangers; Syndication Agent; Co-Documentation Agents    75

SECTION 8.09
Tax Indemnification by the Lenders    75

ARTICLE IX

Miscellaneous
SECTION 9.01
Notices.    75

SECTION 9.02
Waivers; Amendments    76

SECTION 9.03
Waivers; Amendments to Other Loan Documents    77

SECTION 9.04
Expenses; Indemnity; Damage Waiver    78

SECTION 9.05
Successors and Assigns    79

SECTION 9.06
Survival    81


-iv-



--------------------------------------------------------------------------------

Page

SECTION 9.07
Counterparts; Integration; Effectiveness    82

SECTION 9.08
Severability    82

SECTION 9.09
Right of Setoff    82

SECTION 9.10
Governing Law; Jurisdiction; Consent to Service of Process    82

SECTION 9.11
WAIVER OF JURY TRIAL    83

SECTION 9.12
Headings    83

SECTION 9.13
Confidentiality    83

SECTION 9.14
Judgment Currency    84

SECTION 9.15
USA PATRIOT Act    84

SECTION 9.16
Collateral and Guarantee Matters    84

SECTION 9.17
No Advisory or Fiduciary Relationship    85





SCHEDULES:
Schedule 1.01A
--    Commitments

Schedule 1.01B
--    Unrestricted Subsidiaries on Closing Date

Schedule 3.01
--    Certain Material Subsidiaries

Schedule 3.06
--    Disclosed Matters

Schedule 3.12
--    Filings

Schedule 3.14
--    Subsidiary Guarantors

Schedule 6.01
--    Existing Indebtedness

Schedule 6.02
--    Existing Liens

Schedule 6.09
--    Existing Restrictions

EXHIBITS:
Exhibit A
--    Form of Assignment and Assumption

Exhibit B
--    [Reserved]

Exhibit C
--    Form of Subsidiary Guarantee

Exhibit D
--    Form of Pledge Agreement

Exhibit E
--    Form of Secretary Certificate

Exhibit F-1
--    Form of New Lender Supplement

Exhibit F-2
--    Form of Incremental Revolving Commitment Activation Notice

Exhibit G-1
--    Form U.S. Tax Certificate (For Non-U.S. Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

Exhibit G-2
--    Form U.S. Tax Certificate (For Non-U.S. Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit G-3
--    Form U.S. Tax Certificate (For Non-U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G-4
--    Form U.S. Tax Certificate (For Non-U.S. Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)


-v-



--------------------------------------------------------------------------------




Exhibit H
--    Form of Perfection Certificate

Exhibit I
--    Form of Solvency Certificate

Exhibit J
--    Pari Passu Intercreditor Agreement




-vi-



--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 21, 2012 and as
amended and restated as of October 7, 2015 (as further amended, restated,
extended, supplemented or otherwise modified from time to time, this
“Agreement”), among IAC/INTERACTIVECORP, a Delaware corporation (the
“Borrower”), the LENDERS party hereto from time to time, JPMORGAN CHASE BANK,
N.A., as administrative agent for the Lenders and as collateral agent for the
Secured Parties (as defined herein) (in such capacities, the “Administrative
Agent”) and as an Issuing Bank.
WHEREAS, the Loan Parties, the Administrative Agent and the lenders party
thereto are party to a credit agreement dated as of December 21, 2012 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Original Credit Agreement”);
WHEREAS, the parties have agreed to amend and restate the Original Credit
Agreement in its entirety as follows;
NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“2012 Senior Notes” means the $500,000,000 aggregate principal amount of 4.75%
senior notes due 2022 issued by the Borrower on December 21, 2012 and any
exchange notes related thereto.
“2013 Senior Notes” means the $500,000,000 aggregate principal amount of 4.875%
senior notes due 2018 issued by the Borrower on November 15, 2013 and any
exchange notes related thereto.
“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Act” has the meaning assigned to such term in Section 9.15.
“Adjustment Date” has the meaning assigned to such term in the definition of
“Pricing Grid.”
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder and, as applicable (including, for the avoidance of doubt, each
reference to the Administrative Agent in Article VIII), as Collateral Agent,
together with any successors in such capacities.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliated Persons” means, with respect to any specified Person, (a) such
specified Person’s parents, spouse, siblings, descendants, step children, step
grandchildren, nieces and nephews and their respective spouses, (b) the estate,
legatees and devisees of such specified Person and each of the Persons referred
to in clause (a), and (c) any company, partnership, trust or other entity or
investment vehicle Controlled by any of the Persons referred to in clause (a) or
(b) or the holdings of which are for the primary benefit of any of such Persons.
“Agent Party” means the Administrative Agent, the Issuing Bank or any other
Lender.






--------------------------------------------------------------------------------




“Aggregate Exposure” means, with respect to any Lender at any time, the amount
of such Lender’s Revolving Commitment then in effect or, if such Revolving
Commitment has been terminated, such Lender’s Outstanding Revolving Credit.
“Agreement” has the meaning assigned to such term in the preamble to this Credit
Agreement.
“Agreement Currency” has the meaning assigned to such term in Section 9.14.
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Eurocurrency Rate that would
be calculated as of such day (or, if such day is not a Business Day, as of the
next preceding Business Day) in respect of a proposed Eurocurrency Borrowing in
Dollars with a one-month Interest Period plus 1.00%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
such Eurocurrency Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurocurrency Rate, respectively.
“Alternative Currency” means Sterling, Yen, Euro, Australian Dollar or Canadian
Dollar.
“Alternative Currency Revolving Sublimit” means, with respect to all Alternative
Currencies, the Dollar Amount of $100,000,000.
“Amendment Effective Date” the date on which the conditions precedent set forth
in Section 4.03 shall have been satisfied (or waived in accordance with Section
9.02).
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder and the Bribery Act
2010 of the United Kingdom, as amended.
“Applicable Rate” means (i) prior to the first Adjustment Date occurring after
the Amendment Effective Date, 1.75% for Eurocurrency Loans and 0.75% for ABR
Loans and (ii) on and after the first Adjustment Date occurring after the
Amendment Effective Date, a percentage determined in accordance with the Pricing
Grid.
“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency the local time in the place of settlement for such
Alternative Currency, as may be reasonably determined by the Administrative
Agent to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment and notified to the
relevant parties hereto.
“Approved Fund” has the meaning assigned to such term in Section 9.05(b).
“Asset Acquisition” means
(1)    an Investment by the Borrower or any Restricted Subsidiary in any other
Person if, as a result of such Investment, such Person shall become a Restricted
Subsidiary, or shall be merged with or into the Borrower or any Restricted
Subsidiary, or
(2)    the acquisition by the Borrower or any Restricted Subsidiary of all or
substantially all of the assets of any other Person or any division or line of
business of any other Person.
“Asset Sale” means any sale, issuance, conveyance, transfer, lease, assignment
or other disposition by the Borrower or any Restricted Subsidiary to any Person
other than the Borrower or any Restricted Subsidiary (including by means of a
sale and leaseback transaction or a merger or consolidation) (collectively, for
purposes of this definition, a “transfer”), in one transaction or a series of
related transactions, of any assets of the Borrower or any of its Restricted
Subsidiaries other than in the ordinary course of business. For purposes of this
definition, the term “Asset Sale” shall not include:

-2-



--------------------------------------------------------------------------------




(1)    transfers of cash or Cash Equivalents;
(2)    transfers of assets (including Equity Interests) that are governed by,
and made in accordance with, Section 6.03
(3)    Restricted Payments permitted under the covenant described under Section
6.05 and Investments not prohibited by Section 6.11;
(4)    the creation of any Lien permitted under this Agreement;
(5)    transfers of assets that are (i) damaged, worn out, uneconomic, obsolete
or otherwise deemed to be no longer necessary or useful in the current or
anticipated business of the Borrower or its Restricted Subsidiaries or (ii)
replaced by assets of similar suitability and value;
(6)    sales or grants of licenses or sublicenses to use the patents, trade
secrets, know-how and other intellectual property, and licenses, leases or
subleases of other assets, of the Borrower or any Restricted Subsidiary to the
extent not materially interfering with the business of the Borrower and the
Restricted Subsidiaries;
(7)    any transfer or series of related transfers that, but for this clause,
would be Asset Sales, if the aggregate Fair Market Value of the assets
transferred in such transaction or any such series of related transactions does
not exceed (i) $10,000,000 for such transaction or any such series of related
transactions and (ii) $75,000,000 in the aggregate for all transactions under
this clause (7) since the Amendment Effective Date;
(8)    any transfer or series of transfers (other than a Search Disposition)
that, but for this clause, would be Asset Sales if consummated at a time when,
after giving pro forma effect thereto, (x) the Borrower is in compliance with
Section 6.10 and (y) no Default shall have occurred and be continuing or occur
as a consequence thereof; and
(9)    transfers of assets in connection with the Match Transactions.
“Asset Swap” means any exchange of assets of the Borrower or any Restricted
Subsidiary (including Equity Interests of a Restricted Subsidiary) for assets of
another Person (including Equity Interests of a Person whose primary business is
a Related Business) that are intended to be used by the Borrower or any
Restricted Subsidiary in a Related Business, including, to the extent necessary
to equalize the value of the assets being exchanged, cash of any party to such
asset swap.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Australian Dollar” means the lawful currency of Australia.
“Australian Dollar Bank Bill Reference Rate” means for any Loans in Australian
Dollars, the Australian Dollar Screen Rate or, if applicable pursuant to the
terms of Section 2.11(a), the applicable Reference Bank Rate.
“Australian Dollar Screen Rate” means, with respect to any Interest Period, the
average bid reference rate as administered by the Australian Financial Markets
Association (or any other Person that takes over the administration of that
rate) for Australian Dollar bills of exchange with a tenor equal in length to
such Interest Period, as displayed on page BBSY of the Reuters screen or, in the
event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as selected by
the Administrative Agent from time to time in its reasonable discretion.

-3-



--------------------------------------------------------------------------------




“Available Revolving Commitment” means, as to any Revolving Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect at such time over (b) such Lender’s Outstanding Revolving Credit.
“Bankruptcy Event” means, with respect to any Lender, such Lender or any other
Person as to which such Lender is a subsidiary (a “Parent Company”) (i) is
adjudicated as, or determined by any Governmental Authority having regulatory
authority over it or its assets to be, insolvent, (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or the Administrative Agent has given
written notice to such Lender and the Borrower of its good faith determination
that such Lender or its Parent Company has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or (iii) has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or the
Administrative Agent has given written notice to such Lender and the Borrower of
its good faith determination that such Lender or its Parent Company has taken
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such appointment; provided that a Bankruptcy Event shall
not result solely by virtue of any control of or ownership interest in, or the
acquisition of any control of or ownership interest in, such Lender or its
Parent Company by a Governmental Authority as long as such control or ownership
interest does not result in or provide such Lender or its Parent Company with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender or its Parent Company (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm such Lender’s obligations under this Agreement.
“Basel III” means, collectively, those certain agreements on capital
requirements, leverage ratios and liquidity standards contained in “Basel III: A
Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary U.S. federal banking regulatory authority or
primary non-U.S. financial regulatory authority, as applicable.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means the Board of Directors of the Borrower or, other than
for the purposes of the definition of “Change of Control,” any committee thereof
duly authorized to act on behalf of such Board of Directors.
“Borrower” means IAC/InterActiveCorp, a Delaware corporation.
“Borrowing” means a group of Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.
“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with (a) a Eurocurrency
Loan denominated in Dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in Dollar deposits in the London
interbank market, (b) any Borrowings or LC Disbursements that are the subject of
a borrowing, drawing, payment, reimbursement or rate selection denominated in
Euro, the term “Business Day” shall also exclude any day on which the
Trans-European Real-time Gross Settlement Operating System (or any successor
operating system) is not open for the settlement of payments in Euro and (c) a
Eurocurrency Loan denominated in an Alternative Currency, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in such
Alternative Currency deposits in the interbank market in the principal financial
center of the country whose lawful currency is such Alternative Currency.

-4-



--------------------------------------------------------------------------------




“Canadian Dollar” means the lawful currency of Canada.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that any obligations relating to a lease that would have been
accounted by such Person as an operating lease in accordance with GAAP as of the
Closing Date shall be accounted for as an operating lease and not a Capital
Lease Obligation for all purposes under this Agreement.
“Cash Equivalents” means (1) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (2)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued by any commercial bank organized under the laws of the United States or
any state thereof or any Lender or any Affiliate of any Lender; (3) commercial
paper of an issuer rated at least A-1 by Standard & Poor’s or P-1 by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of commercial paper
issuers generally, and maturing within one year from the date of acquisition;
(4) repurchase obligations of any commercial bank satisfying the requirements of
clause (2) of this definition with respect to securities issued or fully
guaranteed or insured by the United States government; (5) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by Standard & Poor’s or A
by Moody’s; (6) securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (2) of this definition; (7) money market
mutual or similar funds that invest exclusively in assets satisfying the
requirements of clauses (1) through (6) of this definition; (8) money market
funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by Standard &
Poor’s or Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; and (9) in the case of any Foreign Subsidiary, investments
substantially comparable to any of the foregoing investments with respect to the
country in which such Foreign Subsidiary is organized.
“Cash Management Agreement” means any agreement entered into from time to time
by the Borrower or any Restricted Subsidiary in connection with Cash Management
Services for collections, other Cash Management Services or for operating,
payroll and trust accounts of such Person, including automatic clearing house
services, controlled disbursement services, electronic funds transfer services,
information reporting services, lockbox services, stop payment services and wire
transfer services, unless, when entered into, such agreement is designated in
writing by the Borrower and the relevant Cash Management Bank to the
Administrative Agent to not be included as a Cash Management Agreement.
“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement or provides any Cash Management Services, is a Lender
or an Agent Party or an Affiliate of a Lender or an Agent Party or (ii) in the
case of any Cash Management Agreement in effect or any Cash Management Services
provided, on or prior to the Closing Date, is, as of the Closing Date, a Lender
or an Agent Party or an Affiliate of a Lender or an Agent Party and a party to a
Cash Management Agreement or provider of Cash Management Services.
“Cash Management Obligations” means obligations owed by the Borrower or any
Subsidiary Guarantor to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.
“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services, (b)
treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services)

-5-



--------------------------------------------------------------------------------




and (c) any other demand deposit or operating account relationships or other
cash management services, including under any Cash Management Agreements.
“CDOR Rate” means for any Loans in Canadian Dollars, the CDOR Screen Rate or, if
applicable pursuant to the terms of Section 2.11(a), the applicable Reference
Bank Rate.
“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal in length to such Interest Period, as displayed
on CDOR page of the Reuters screen or, in the event such rate does not appear on
such Reuters page, on any successor or substitute page on such screen or service
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected from time to time by the
Administrative Agent in its reasonable discretion.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the Closing Date, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority after
the Amendment Effective Date or (c) compliance by any Lender (or, for purposes
of Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Amendment Effective Date; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” but only to the extent it is the
general policy of a Lender to impose applicable increased costs or costs in
connection with capital adequacy requirements similar to those described in
clauses (a) and (b) of Section 2.12 generally on other similarly situated
borrowers under similar circumstances under agreements permitting such
impositions.
“Change of Control” means any of the following events:
(a)    the sale, lease or transfer, in one or a series of related transactions,
of all or substantially all of the assets of the Borrower and its subsidiaries,
taken as a whole, to any Person other than a Permitted Holder;
(b)    the acquisition of beneficial ownership by any person or group (excluding
any one or more Permitted Holders or group Controlled by any one or more
Permitted Holders) of more than 35% of the aggregate voting power of all
outstanding classes or series of the Borrower’s Voting Stock and such aggregate
voting power exceeds the aggregate voting power of all outstanding classes or
series of the Borrower’s Voting Stock beneficially owned by the Permitted
Holders collectively;
(c)    during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Borrower
(together with any new directors whose election by the Board of Directors or
whose nomination for election by the equityholders of the Borrower was approved
by a vote of the majority of the directors of the Borrower then still in office
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Borrower’s Board of Directors then in office;
(d)    the Borrower shall adopt a plan of liquidation or dissolution or any such
plan shall be approved by the stockholders of the Borrower; or

-6-



--------------------------------------------------------------------------------




(e)    a “change of control triggering event” (or similar event) shall occur in
any document pertaining to the Senior Notes or any Refinancing Indebtedness
thereof to the extent constituting Material Indebtedness.
Notwithstanding the foregoing, (a) a transaction in which the Borrower becomes a
subsidiary of another Person (other than a Person that is an individual or a
Permitted Holder) shall not constitute a Change of Control if the shareholders
of the Borrower immediately prior to such transaction beneficially own, directly
or indirectly through one or more intermediaries, the same proportion of voting
power of the outstanding classes or series of the Borrower’s voting stock as
such shareholders beneficially own immediately following the consummation of
such transaction and (b) a Match Disposition shall not constitute a Change of
Control.
For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of securities subject to a stock purchase agreement, merger agreement
or similar agreement until the consummation of the transactions contemplated by
such agreement.
“Class” when used in reference to any Loans or Borrowing, refers to whether such
Loans or the Loans comprising such Borrowing, are Revolving Loans.
“Closing Date” means December 21, 2012.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Co-Documentation Agents” means BNP Paribas and PNC Bank, National Association.
“Collateral” has the meaning assigned to such term or a similar term in each of
the Collateral Documents and shall include all property pledged or granted (or
purported to be pledged or granted) as collateral pursuant to the Pledge
Agreement on the Closing Date or thereafter pursuant to Section 5.09.
“Collateral Agent” means JPMorgan Chase Bank, N.A. in its capacity as collateral
agent under the Subsidiary Guarantee and the Collateral Documents for the
Secured Parties.
“Collateral Documents” means the Pledge Agreement, the Pari Passu Intercreditor
Agreement, if any, and each other security document, mortgage, pledge agreement
or collateral agreement executed and delivered on the Closing Date or thereafter
in connection with this Agreement and/or the other Loan Documents to grant a
security interest in any property as collateral to secure the Obligations.
“Collateral Reinstatement Date” has the meaning assigned to such term in Section
5.10(b).
“Collateral Reinstatement Event” has the meaning assigned to such term in
Section 5.10(b).
“Collateral Reinstatement Requirements” has the meaning assigned to such term in
Section 5.10(b).
“Collateral Suspension Date” means the date on which: (i) no Default or Event of
Default exists, (ii) each of the Borrower’s corporate family rating from Moody’s
and corporate credit rating from S&P is an Investment Grade Rating as of such
date, (iii) in the case of any Pari Passu Indebtedness, (x) all Liens securing
such Indebtedness shall have been released or (y) to the extent that any such
Liens are not released, the Borrower would be permitted to incur such
Indebtedness under Section 6.01(e) (and thereafter such Indebtedness shall be
deemed to be Priority Indebtedness) and (iv) a Financial Officer or other
executive officer of the Borrower delivers an officer’s certificate to the
Administrative Agent and the Collateral Agent that (a) certifies to the
satisfaction or concurrent satisfaction of the foregoing and (b) directs the
Collateral Agent to release the Collateral securing the Obligations (including,
without limitation, Cash Management Obligations and Specified Swap Agreements)
in accordance with the second sentence under Section 5.10(a).

-7-



--------------------------------------------------------------------------------




“Collateral Suspension Period” means each period commencing on the Collateral
Suspension Date with respect to such period and ending on the Collateral
Reinstatement Date with respect to such Collateral Suspension Date.
“Commitment Fee Rate” means (a) prior to the first Adjustment Date occurring
after the Amendment Effective Date, 0.30% and (b) on and after the first
Adjustment Date occurring after the Amendment Effective Date, a rate determined
in accordance with the Pricing Grid.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated Amortization Expense” for any Test Period means the amortization
expense of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.
“Consolidated Contingent Consideration Fair Value Remeasurement Adjustments” for
any period means the contingent consideration fair value remeasurement
adjustments, of the Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.
“Consolidated Depreciation Expense” for any Test Period means the depreciation
expense of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.
“Consolidated EBITDA” for any Test Period means, without duplication, the sum of
the amounts for such Test Period of
(1)    Consolidated Net Income, plus
(2)    in each case only to the extent (and in the same proportion) deducted in
determining Consolidated Net Income,
(a)    Consolidated Income Tax Expense,
(b)    Consolidated Amortization Expense,
(c)    Consolidated Depreciation Expense,
(d)    Consolidated Interest Expense,
(e)    all non-cash compensation, as reported in the Borrower’s financial
statements,
(f)    any non-cash charges or losses or realized losses related to the
write-offs, write-downs or mark-to-market adjustments or sales or exchanges of
any investments in debt or equity securities by the Borrower or any Restricted
Subsidiary, and
(g)    the aggregate amount of all other non-cash charges, expenses or losses
reducing such Consolidated Net Income, including any impairment (including any
impairment of intangibles and goodwill) (excluding any non-cash charge, expense
or loss that results in an accrual of a reserve for cash charges in any future
period and any non-cash charge, expense or loss relating to write-offs, write
downs or reserves with respect to accounts receivable or inventory), for such
Test Period,
(h)    the amount of any restructuring charges or reserves, including any
one-time costs incurred in connection with acquisitions, minus

-8-



--------------------------------------------------------------------------------




(3)    in each case only to the extent (and in the same proportion) included in
determining Consolidated Net Income, any non-cash or realized gains related to
mark-to-market adjustments or sales or exchanges of any investments in debt or
equity securities by the Borrower or any Restricted Subsidiary,
in each case determined on a consolidated basis in accordance with GAAP;
provided that the aggregate amount of all non-cash items, determined on a
consolidated basis, to the extent such items increased Consolidated Net Income
for such period will be excluded from Consolidated Net Income.
For purposes of this definition, whenever pro forma effect is to be given, the
pro forma calculations shall be factually supportable, reasonably identifiable
and made in good faith by a Financial Officer. Any such pro forma calculation
may include adjustments appropriate, in the reasonable good faith determination
of the Borrower as set forth in an Officer’s Certificate, to reflect cost
savings and other operating improvements or synergies reasonably expected to be
realized within 12 months from the applicable event to be given pro forma
effect; provided that the aggregate amount of all items added back to
Consolidated EBITDA pursuant to this paragraph and clause (A)(2) of the
definition of “Consolidated Leverage Ratio” shall not exceed 10.0% of
Consolidated EBITDA (prior to giving effect to such adjustment) for such Test
Period.
“Consolidated Income Tax Expense” for any Test Period means the provision for
taxes of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.
“Consolidated Interest Expense” for any Test Period means the sum, without
duplication, of the total interest expense of the Borrower and its Restricted
Subsidiaries for such Test Period, determined on a consolidated basis in
accordance with GAAP, minus consolidated interest income of the Borrower and its
Restricted Subsidiaries, and including, without duplication,
(1)    imputed interest on Capital Lease Obligations,
(2)    commissions, discounts and other fees and charges owed with respect to
letters of credit securing financial obligations, bankers’ acceptance financing
and receivables financings,
(3)    the net costs associated with Hedging Obligations related to interest
rates,
(4)    amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses,
(5)    the interest portion of any deferred payment obligations,
(6)    all other non-cash interest expense,
(7)    capitalized interest,
(8)    all dividend payments on any series of Disqualified Equity Interests of
the Borrower or any Preferred Stock of any Restricted Subsidiary (other than any
such Disqualified Equity Interests or any Preferred Stock held by the Borrower
or a Restricted Subsidiary of the Borrower that is a Wholly Owned Subsidiary or
to the extent paid in Qualified Equity Interests),
(9)    all interest payable with respect to discontinued operations, and
(10)    all interest on any Indebtedness described in clause (6) or (7) of the
definition of Indebtedness.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (i) Indebtedness of the Borrower and its Restricted Subsidiaries as of the
last day of the Test Period most recently ended on or prior to such

-9-



--------------------------------------------------------------------------------




date of determination (as set forth on the balance sheet and determined on a
consolidated basis in accordance with GAAP) to (ii) Consolidated EBITDA for such
Test Period.
(A) The Consolidated Leverage Ratio shall be calculated for any period after
giving effect on a pro forma basis (as if they had occurred on the first day of
the applicable Test Period) to:
(1)    the incurrence of any Indebtedness of the Borrower or any Restricted
Subsidiary (and the application of the proceeds thereof) and any repayment,
repurchase, defeasance or other discharge of Indebtedness (and the application
of the proceeds therefrom) (other than the incurrence or repayment of
Indebtedness in the ordinary course of business for working capital purposes
pursuant to any revolving credit arrangement) occurring during the applicable
Test Period or (except when calculating the Consolidated Leverage Ratio for
purposes of determining the Applicable Rate or determining actual compliance
(and not pro forma compliance or compliance on a pro forma basis) with Section
6.10) at any time subsequent to the last day of such Test Period and on or prior
to the date of determination, as if such incurrence, repayment, issuance or
redemption, as the case may be (and the application of the proceeds thereof),
occurred on the first day of the Test Period; and
(2)    any (w) Asset Sale, (x) asset sale which is solely excluded from the
definition of Asset Sale pursuant to clause (8) of such definition, (y) Asset
Acquisition (including, without limitation, any Asset Acquisition giving rise to
the need to make such calculation as a result of the Borrower or any Restricted
Subsidiary (including any Person who becomes a Restricted Subsidiary as a result
of such Asset Acquisition or as a result of a Revocation) incurring Acquired
Indebtedness and also including any Consolidated EBITDA associated with any such
Asset Acquisition) or (z) operational restructuring (each a “pro forma event”)
(including any cost savings and synergies resulting from head count reduction,
closure of facilities and similar operational and other cost savings and
synergies relating to such pro forma event occurring within 12 months (or
expected, in the good faith determination of the Borrower, to occur within 12
months) of such pro forma event and during such period or (except when
calculating the Consolidated Leverage Ratio for purposes of determining the
Applicable Rate or determining actual compliance (and not pro forma compliance
or compliance on a pro forma basis) subsequent to such period and on or prior to
the date of such calculation, in each case that are expected to have a
continuing impact and are factually supportable, and which adjustments the
Borrower determines are reasonable as set forth in an Officer’s Certificate;
provided that the aggregate amount of all such cost savings and synergies
pursuant to this clause (A)(2) and the second paragraph of the definition of
“Consolidated EBITDA” shall in no event exceed 10% of Consolidated EBITDA for
such period calculated prior to giving effect to such pro forma adjustments)
occurring during the Test Period or at any time subsequent to the last day of
the Test Period and on or prior to the date of determination, as if such pro
forma event occurred on the first day of the Test Period; and
(B)    in calculating Consolidated Interest Expense for purposes of the
Consolidated Leverage Ratio with respect to any Indebtedness being given pro
forma effect:
(1)    interest on outstanding Indebtedness determined on a fluctuating basis as
of the date of determination and which will continue to be so determined
thereafter shall be deemed to have accrued at a fixed rate per annum equal to
the rate of interest on such Indebtedness in effect on the date of
determination;
(2)    if interest on any Indebtedness actually incurred on the date of
determination may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rates, then the interest rate in effect on the date of determination will
be deemed to have been in effect during the Test Period;

-10-



--------------------------------------------------------------------------------




(3)    notwithstanding clause (1) or (2) above, interest on Indebtedness
determined on a fluctuating basis, to the extent such interest is covered by
agreements relating to Hedging Obligations, shall be deemed to accrue at the
rate per annum resulting after giving effect to the operation of the agreements
governing such Hedging Obligations;
(4)    interest on any Indebtedness under a revolving credit facility shall be
computed based upon the average daily balance of such Indebtedness during the
Test Period; and
(5)    interest on a Capital Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
Officer of the Borrower to be the rate of interest implicit in such Capital
Lease Obligation in accordance with GAAP.
The Borrower may elect, pursuant to an Officer’s Certificate delivered to the
Administrative Agent to treat all or any portion of any revolving commitment or
undrawn commitment under any Indebtedness as being incurred and outstanding at
such time and for so long as such commitments remain outstanding (regardless of
whether then drawn), in which case any subsequent incurrence of Indebtedness
under such commitment shall not be deemed, for purposes of this calculation, to
be an incurrence at such subsequent time.
“Consolidated Net Income” for any Test Period means the net income (or loss) of
the Borrower and the Restricted Subsidiaries for such Test Period determined on
a consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:
(1)    the net income (or loss) of any Person that is not a Restricted
Subsidiary, except to the extent that cash in an amount equal to any such income
has actually been received by the Borrower or any Restricted Subsidiary during
such period (other than any cash received from a member of the Match Group that
is an Unrestricted Subsidiary in connection with the Match Transactions);
(2)    gains and losses due solely to fluctuations in currency values and the
related tax effects according to GAAP;
(3)    gains and losses with respect to Hedging Obligations;
(4)    the cumulative effect of any change in accounting principles;
(5)    any extraordinary or nonrecurring gain (or extraordinary or nonrecurring
loss), together with any related provision for taxes on any such extraordinary
or nonrecurring gain (or the tax effect of any such extraordinary or
nonrecurring loss), realized by the Borrower or any Restricted Subsidiary during
such period;
(6)     Consolidated Contingent Consideration Fair Value Remeasurement
Adjustments;
(7)     any net after-tax income or loss from discontinued operations and any
net after-tax gains or losses on disposal of discontinued operations; and
(8)    any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
the Borrower or any Restricted Subsidiary upon (a) the acquisition of any
securities, or the extinguishment of any Indebtedness, of the Borrower or any
Restricted Subsidiary or (b) the sale of any financial or equity investment by
the Borrower or any Restricted Subsidiary;
provided, further, that the effects of any adjustments in the inventory,
property and equipment, software, goodwill, other intangible assets, in-process
research and development, deferred revenue, debt line items, any earn-out
obligations and any other non-cash charges (other than the amortization of
unfavorable operating leases) in the Borrower’s consolidated financial
statements pursuant to GAAP in each case resulting from the application of

-11-



--------------------------------------------------------------------------------




purchase accounting in relation to any consummated acquisition or the
amortization or write-off of any such amounts shall be excluded when determining
Consolidated Net Income.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Agent Party any amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to such funding or
payment has not been satisfied, or, in the case of clause (ii) or clause (iii)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of a good faith dispute regarding its obligation to make
such funding or payment; (b) has notified the Borrower or any Agent Party in
writing, or has made a public statement to the effect, that it does not intend
to comply with any of its funding or payment obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent to such
funding or payment under this Agreement cannot be satisfied); (c) has failed,
within three Business Days after request by the Administrative Agent or Issuing
Bank, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Agent Party’s receipt of such
certification; or (d) has become the subject of a Bankruptcy Event.
“Designated Noncash Consideration” means the Fair Market Value of noncash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Noncash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.
“Designation” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”
“Designation Amount” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Disposition” means, with respect to any property, any sale, lease, license,
sale and leaseback, assignment, conveyance, transfer or other disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.
“Disqualified Equity Interests” of any Person means any class of Equity
Interests of such Person that, by its terms, or by the terms of any related
agreement or of any security into which it is convertible, puttable or
exchangeable, is, or upon the happening of any event or the passage of time
would be, required to be redeemed by such Person, whether or not at the option
of the holder thereof, or matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, in whole or in part, in each case on or
prior to the date that is 91 days after the Revolving Termination Date;
provided, however, that any class of Equity Interests of such Person that, by
its

-12-



--------------------------------------------------------------------------------




terms, authorizes such Person to satisfy in full its obligations with respect to
the payment of dividends or upon maturity, redemption (pursuant to a sinking
fund or otherwise) or repurchase thereof or otherwise by the delivery of Equity
Interests that are not Disqualified Equity Interests, and that is not
convertible, puttable or exchangeable for Disqualified Equity Interests or
Indebtedness, will not be deemed to be Disqualified Equity Interests so long as
such Person satisfies its obligations with respect thereto solely by the
delivery of Equity Interests that are not Disqualified Equity Interests;
provided, further, however, that any Equity Interests that would not constitute
Disqualified Equity Interests but for provisions thereof giving holders thereof
(or the holders of any security into or for which such Equity Interests are
convertible, exchangeable or exercisable) the right to require the Borrower to
redeem such Equity Interests upon the occurrence of a change of control
occurring prior to the 91st day after the Revolving Termination Date shall not
constitute Disqualified Equity Interests if such Equity Interests specifically
provide that the Borrower will not redeem any such Equity Interests pursuant to
such provisions prior to the Obligations (other than (x) (i) Cash Management
Obligations and (ii) Obligations under Specified Swap Agreements not yet due and
payable, and (y) contingent obligations not yet accrued and payable) having been
paid in full, all Letters of Credit having been cash collateralized or otherwise
back-stopped or having been terminated, and the Total Revolving Commitments
having been terminated.
“Dollar Amount” means, at any date, (a) with respect to any amount denominated
in Dollars, such amount and (b) with respect to any amount denominated in amount
other than Dollars, such amount converted to Dollars by the Administrative Agent
at the Exchange Rate on such date.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Restricted Subsidiary of the Borrower that is
not a Foreign Subsidiary.
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, of any Person, (1) any and all shares or other equity
interests (including common stock, preferred stock, limited liability company
interests and partnership interests) in such Person and (2) all rights to
purchase, warrants or options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) such
shares or other interests in such Person, but excluding any debt securities
convertible into such shares or other interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

-13-



--------------------------------------------------------------------------------




“ERISA Event” means (a) any “reportable event” (as defined in Section 4043(c) of
ERISA or the regulations issued thereunder) with respect to a Plan other than an
event for which the 30-day notice period is waived; (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Sections 412 or
430 of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Plan or the
failure by the Borrower or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan; (e) the incurrence by the Borrower or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan, including but not limited to the imposition of any
Lien in favor of the PBGC or any Plan; (f) a determination that any Plan is, or
is expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Title IV of ERISA); (g) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan;
(h) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan (or
a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA) or Multiemployer Plan; or (i) the receipt by the Borrower or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization or in endangered or critical
status, within the meaning of Section 432 of the Code or Section 305 of ERISA.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with EMU Legislation.
“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to (A) any Eurocurrency Borrowing in any
LIBOR Quoted Currency and for any applicable Interest Period, the LIBOR Screen
Rate as of the Applicable Time on the Quotation Day for such currency and
Interest Period and (B) any Eurocurrency Borrowing in any Non-Quoted Currency
and for any applicable Interest Period, the applicable Local Screen Rate for
such Non-Quoted Currency as of the Applicable Time and on the Quotation Day for
such currency and Interest Period; provided, that, if a LIBOR Screen Rate or a
Local Screen Rate, as applicable, shall not be available at the applicable time
for the applicable Interest Period (an “Impacted Interest Period”), then the
Eurocurrency Rate for such currency and Interest Period shall be the
Interpolated Rate; provided, further, that if the applicable Screen Rate shall
not be available for such Interest Period and/or for the applicable currency
with respect to such Eurocurrency Borrowing for any reason and the
Administrative Agent shall determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the applicable Reference Bank Rate shall be the
Eurocurrency Rate for such Interest Period for such Eurocurrency Borrowing;
subject to Section 2.11; provided, that, if any Eurocurrency Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Rate” means, on any day, with respect to Dollars in relation to any
Alternative Currency, the rate at which Dollars may be exchanged into such
Alternative Currency, as set forth at approximately 11:00 a.m., New York City
time, on such day on the applicable Reuters World Spot Page. In the event that
such rate does not appear on the applicable Reuters World Spot Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower or, in the absence of such agreement, the
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 11:00 a.m., London time, on such date for the purchase of such Alternative
Currency with Dollars, for delivery on such date, in the case where such
Alternative

-14-



--------------------------------------------------------------------------------




Currency is Sterling, or two Business Days later, in the case of each other
Alternative Currency; provided that if at the time of any such determination,
for any reason, no such spot rate is being reasonably quoted, the Administrative
Agent, after consultation with the Borrower, may use any reasonable method it
deems appropriate to determine such rate, and such determination shall be
conclusive absent manifest error.
“Excluded Equity Interests” means any Equity Interests (a) of any subsidiary (i)
for which the pledge of its Equity Interests is prohibited by applicable law or
by Contractual Obligations existing on the Closing Date (or, in the case of a
newly acquired subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) or for which governmental (including
regulatory) consent, approval, license or authorization would be required or
(ii) that is not a Material Subsidiary, (b) of any Foreign Subsidiary or FSHCO
in excess of 65% of each class of outstanding Equity Interests of such Foreign
Subsidiary or FSHCO or (c) except during the Shared Collateral Period (if any),
of members of the Match Group other than the Equity Interests of The Match
Group, Inc. owned by the IAC Group.
“Excluded Subsidiary” means (a) any subsidiary that is not a Wholly Owned
Subsidiary, (b) any subsidiary that is prohibited by applicable law or by
Contractual Obligations existing on the Closing Date (or, in the case of any
newly acquired subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from guaranteeing the Obligations or if
guaranteeing the Obligations would require governmental (including regulatory)
consent, approval, license or authorization, (c) any subsidiary that is not a
Material Domestic Subsidiary, (d) any Unrestricted Subsidiary, (e) any FSHCO and
(f) any Domestic Subsidiary that is a direct or indirect subsidiary of a Foreign
Subsidiary that is a CFC.
“Excluded Swap Obligation” means with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of (a) such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), in each case at the time the Guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation, unless otherwise agreed between the Administrative
Agent and the Borrower. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.
“Excluded Taxes” means (a) in the case of each Lender and the Administrative
Agent, taxes imposed on its overall net income, and franchise taxes imposed on
it in lieu of net income taxes by a jurisdiction (including any political
subdivision thereof) as a result of (i) such Lender or the Administrative
Agent’s being organized under the laws of or having a principal office in such
jurisdiction and, in the case of a Lender, having an applicable lending office
in such jurisdiction or (ii) a present or former connection between such Lender
or the Administrative Agent and the jurisdiction (other than any connection
arising solely from such Lender or the Administrative Agent having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to and/or enforced any Loan Document); (b) any tax in the
nature of branch profits taxes imposed by any jurisdiction described in clause
(a); (c) in the case of a Non-U.S. Lender, United States federal withholding tax
imposed pursuant to laws in effect on the date on which (i) such Non-U.S. Lender
becomes a Lender or (ii) such Non-U.S. Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.14, additional amounts
with respect to such taxes were payable either to such Non-U.S. Lender’s
assignor immediately before such Non-U.S. Lender became a party hereto or to
such Non-U.S. Lender immediately before it changed its lending office; (d) any
taxes attributable to such Lender’s failure to comply with Section 2.14(e) and
(e) any United States federal withholding taxes imposed under FATCA.

-15-



--------------------------------------------------------------------------------




“Fair Market Value” means, with respect to any asset, as determined by the
Borrower, the price (after taking into account any liabilities relating to such
assets) that would be negotiated in an arm’s‑length transaction for cash between
a willing seller and a willing and able buyer, neither of which is under any
compulsion to complete the transaction.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the current Code (or any amended or successor
version described above) and any intergovernmental agreements implementing the
foregoing.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions from three Federal funds brokers of recognized standing selected by
it.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any Restricted Subsidiary of the Borrower that is
organized under the laws of any jurisdiction other than the United States, any
State thereof or the District of Columbia.
“FSHCO” means any Domestic Subsidiary that owns no material assets other than
Equity Interests of one or more Foreign Subsidiaries that are CFCs or Equity
Interests of one or more other FSHCOs.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, consistently applied.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local,
provincial or otherwise, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means a direct or indirect
guarantee by any Person of any Indebtedness of any other Person and includes any
obligation, direct or indirect, contingent or otherwise, of such Person (1) to
purchase or pay (or advance or supply funds for the purchase or payment of)
Indebtedness of such other Person (whether arising by virtue of partnership
arrangements, or by agreements to keep well, to purchase assets, goods,
securities or services (unless such purchase arrangements are on arm’s length
terms and are entered into in the ordinary course of business), to take-or-pay,
or to maintain financial statement conditions or otherwise); or (2) entered into
for purposes of assuring in any other manner the obligee of such Indebtedness of
the payment thereof or to protect such obligee against loss in respect thereof
(in whole or in part); “Guarantee,” when used as a verb, and “Guaranteed” have
correlative meanings.
“guarantor” has the meaning assigned to such term in the definition of
“Guarantee.”
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing

-16-



--------------------------------------------------------------------------------




materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
“Hedging Obligations” of any Person means the obligations of such Person under
swap, cap, collar, forward purchase or similar agreements or arrangements
dealing with interest rates, currency exchange rates or commodity prices, either
generally or under specific contingencies.
“IAC Group” means the Borrower and its subsidiaries not including the Match
Group.
“Incremental Revolving Commitment” means an increased or new Revolving
Commitment incurred in connection with an Incremental Revolving Commitment
Activation Notice.
“Incremental Revolving Commitment Activation Notice” means a notice
substantially in the form of Exhibit F-2.
“Incremental Revolving Commitment Closing Date” means any Business Day
designated as such in an Incremental Revolving Commitment Activation Notice.
“Incremental Revolving Lender” has the meaning assigned to such term in Section
2.02(d).
“Indebtedness” of any Person at any date means, without duplication:
(1)    all liabilities, contingent or otherwise, of such Person for borrowed
money;
(2)    all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;
(3)    all reimbursement obligations of such Person in respect of letters of
credit, letters of guaranty, bankers’ acceptances and similar credit
transactions;
(4)    all obligations of such Person to pay the deferred and unpaid purchase
price of property or services, except (i) trade payables and accrued expenses
incurred by such Person in the ordinary course of business and (ii) amounts
accrued associated with contingent consideration arrangements;
(5)    all Capital Lease Obligations of such Person;
(6)    all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person;
(7)    all Indebtedness of others Guaranteed by such Person to the extent of
such Guarantee; provided that Indebtedness of the Borrower or its subsidiaries
that is Guaranteed by the Borrower or the Borrower’s subsidiaries shall only be
counted once in the calculation of the amount of Indebtedness of the Borrower
and its subsidiaries on a consolidated basis; and
(8)    all obligations of such Person under conditional sale or other title
retention agreements relating to assets purchased by such Person (excluding
obligations arising from inventory transactions in the ordinary course of
business).
The amount of any Indebtedness which is incurred at a discount to the principal
amount at maturity thereof as of any date shall be deemed to have been incurred
at the accreted value thereof as of such date. The amount of Indebtedness of any
Person at any date shall be the outstanding balance at such date of all
unconditional obligations as described above, the maximum liability of such
Person for any such contingent obligations at such date and, in

-17-



--------------------------------------------------------------------------------




the case of clause (6), the lesser of (a) the Fair Market Value of any asset
subject to a Lien securing the Indebtedness of others on the date that the Lien
attaches and (b) the amount of the Indebtedness secured.
“Indemnified Taxes” means all Taxes other than Excluded Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.04(b).
“Information” has the meaning assigned to such term in Section 9.13.
“Insolvent” with respect to any Multiemployer Plan means the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
patents, trademarks, service marks, trade dress, internet domain names,
software, data, databases, technology, know-how, trade secrets, processes and
other confidential or proprietary information, together with all registrations
and applications for registration thereof, all licenses thereof or pertaining
thereto, and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
“Interest Period” means, as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one week, one month, two months, three
months or six months (or, if available to all Lenders under the Revolving
Facility, twelve months) thereafter, as selected by the Borrower in its notice
of borrowing or notice of conversion, as the case may be, given with respect
thereto, and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one
week, one month, two months, three months or six months (or, if agreed to by all
Lenders under the Revolving Facility, twelve months or such other, shorter
period) thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 12:00 noon, New York City time (or in the
case of an Alternative Currency, 11:00 a.m., London time), on the date that is
three Business Days prior to the last day of the then current Interest Period
with respect thereto; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    the Borrower may not select an Interest Period for a Revolving Loan that
would extend beyond the Revolving Termination Date; and
(iii)    any Interest Period of at least one month’s duration that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month.

-18-



--------------------------------------------------------------------------------




“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the relevant Screen
Rates) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate (for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period. When determining the rate for a period which is less than
the shortest period for which the relevant Screen Rate is available, the
applicable Screen Rate for purposes of paragraph (a) above shall be deemed to be
the overnight screen rate where “overnight screen rate” means, in relation to
any currency, the overnight rate for such currency determined by the
Administrative Agent from such service as the Administrative Agent may select.
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) if by Moody’s and BBB- (or the equivalent) if by Standard & Poor’s.
“Investments” has the meaning assigned to such term in Section 6.11.
“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as an issuer of
Letters of Credit, and its successors in such capacity as provided in Section
2.17(i). The Borrower may, with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld), arrange for one or more Letters of
Credit to be issued by other Lenders, in which case the term “Issuing Bank”
shall include such Lender with respect to the Letters of Credit issued by such
Lender; provided that no such Lender shall have any obligation to be an Issuing
Bank unless it agrees to do so in its sole discretion.
“Judgment Currency” has the meaning assigned to such term in Section 9.14.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a demand
for payment or drawing under a Letter of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Revolving Commitment Percentage of the total LC Exposure at such time.
“LC Participation Calculation Date” means, with respect to any LC Disbursement
made by the Issuing Bank or any refund of a reimbursement payment made by the
Issuing Bank to the Borrower, in each case in a currency other than Dollars, (a)
the date on which such Issuing Bank shall advise the Administrative Agent that
it purchased with Dollars the currency used to make such LC Disbursement or
refund or (b) if such Issuing Bank shall not advise the Administrative Agent
that it made such a purchase, the date on which such LC Disbursement or refund
is made.
“Lead Arrangers” means, collectively, J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith, Incorporated, BNP Paribas Securities Corp. and PNC
Capital Markets LLC, as joint lead arrangers and joint bookrunners.
“Lender Presentation” means the Lender Presentation made available to the
Lenders in connection with the Lender meeting held on September 17, 2015 with
respect to the Revolving Facility and this Agreement.
“Lenders” means the Persons listed on Schedule 1.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or any
New Lender Supplement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.
“Letter of Credit” means any letter of credit issued pursuant to Section 2.17.

-19-



--------------------------------------------------------------------------------




“Liberty Bond Guaranty Agreement” means that certain Guaranty Agreement, dated
as of August 1, 2005, from the Borrower to the Bank of New York, as trustee.
“Liberty Bonds” means the 5% New York City Industrial Development Agency Liberty
Bonds (IAC/InterActiveCorp Project), Series 2005, issued pursuant to the
Indenture of Trust dated August 1, 2005 between New York City Industrial
Development Agency and the Bank of New York, as trustee, which are guaranteed by
the Borrower pursuant to the Liberty Bond Guaranty Agreement.
“LIBOR Quoted Currency” means Dollars, Euros, Sterling and Yen.
“LIBOR Screen Rate” means the London interbank offered rate administered by the
ICE Benchmark Association (or any other Person that takes over the
administration of such rate) for such LIBOR Quoted Currency for a period equal
in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion.
“Lien” means, with respect to any asset, any mortgage, deed of trust, lien
(statutory or other), pledge, easement, charge, security interest or other
encumbrance of any kind or nature in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset. “Lien”
shall not, however, include any interest of a vendor in any inventory of the
Borrower or any of its Restricted Subsidiaries arising out of such inventory
being subject to a “sale or return” arrangement with such vendor or any
consignment by any third party of any inventory to the Borrower or any of its
Restricted Subsidiaries.
“Loan Documents” means the collective reference to this Agreement, the
Subsidiary Guarantee, the Collateral Documents (other than during a Collateral
Suspension Period), the Letters of Credit and any amendments or waivers to any
of the foregoing.
“Loan Parties” means the collective reference to the Borrower and the Subsidiary
Guarantors.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Local Screen Rates” means the Australian Dollar Screen Rate and the CDOR Screen
Rate; provided, that, if any Local Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“Match Credit Agreement” means the credit agreement, dated as of the Amendment
Effective Date, among The Match Group, Inc., as borrower, JPMorgan Chase Bank,
N.A. as administrative agent and collateral agent, the issuing banks, the
lenders and the other parties thereto, as amended, restated, supplemented or
otherwise modified or refinanced from time to time.
“Match Disposition” means, at any time after the Separation Date, any (i)
issuance of Equity Interests by The Match Group, Inc. or (ii) Disposition or
distribution by the Borrower or any of its subsidiaries of (x) any Equity
Interests of The Match Group, Inc. or any of its subsidiaries or (y) any assets
of The Match Group, Inc.
“Match Facility Collateral Agent” means JPMorgan Chase Bank, N.A. in its
capacity as collateral agent for the secured parties under the Match Credit
Agreement.
“Match Group” means The Match Group, Inc. and its subsidiaries.
“Match Offering” means the issuance by The Match Group, Inc. of up to an
aggregate of 20% of the economic interest represented by all outstanding capital
stock of The Match Group, Inc. as of the date of the Match Offering (after
giving pro forma effect to the issuance of such capital stock in such offering)
in an initial

-20-



--------------------------------------------------------------------------------




underwritten public offering pursuant to an effective registration statement
filed with the SEC pursuant to the Securities Act.
“Match Transactions” means, the Match Offering, and in connection therewith, the
entry into a number of related transactions and agreements with the Match Group,
including, but not limited to:
(a)    entry into and consummation of the transactions contemplated under a
master transaction agreement, an investor rights agreement, a services
agreement, a tax sharing agreement, an employee matters agreement and similar
agreements and arrangements and the transactions in connection therewith;
(b)    subject to compliance by the Borrower on a pro forma basis with a
Consolidated Leverage Ratio of not greater than 3.25 to 1.00, the incurrence
prior to the Match Offering, extension of existing or settlement of (x)
unsecured intercompany loans, intercompany payables and intercompany receivables
between the Match Group and the IAC Group or (y) any intercompany contributions
from the IAC Group to the Match Group (and, in each case, payments or
distributions thereon), in each case (i) under intercompany arrangements
existing as of the Amendment Effective Date or put in place in connection with
the Match Offering or related transactions, (ii) in connection with the
acquisition of Plentyoffish Media Inc. or (iii) in connection with cash
management arrangements;
(c)    subject to certain limitations set forth in the Match Credit Agreement,
dividends or distributions of cash and other property from the Match Group to
the IAC Group (i) of a combination of cash and/or intercompany notes which, in
the aggregate, do not exceed the net cash proceeds of the Match Offering , (ii)
of a combination of the net cash proceeds of certain Indebtedness incurred by
the Match Group on or prior to the date of the Match Offering and/or debt
securities issued by Match or IAC which, in the aggregate, do not exceed
$1,500,000,000, in each case, designated by the Borrower as incurred in
connection with the Match Offering, (iii) of any cash on the balance sheet of
the Match Group on the Amendment Effective Date and any cash flow of the Match
Group accruing from and after the Amendment Effective Date until the date of the
Match Offering and (iv) without duplication, in an amount equal to any proceeds
from cash common equity contributions received by the Match Group after the
Amendment Effective Date and prior to the date of the Match Offering;
(d)    subject to compliance by the Borrower on a pro forma basis with a
Consolidated Leverage Ratio of not greater than 3.25 to 1.00, the entry into and
performance of the obligations under Match Credit Agreement, including any
incremental facilities added thereunder to the extent the incurrence of such
incremental facilities is not prohibited by Section 6.01 (other than in reliance
on Section 6.01(y)), and any related agreements, including any guarantee
agreements or pledge agreements; and
(e)    the creation of, and payments under, unsecured intercompany Indebtedness
owed by a member of the Match Group to a member of the IAC Group that is by its
terms subordinated in right of payment to the obligations under the Match Credit
Agreement and which will have a scheduled final maturity date at least 90 days
after the Revolving Termination Date.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition, financial or otherwise, of the Borrower and
its Restricted Subsidiaries taken as a whole that results in a material
impairment of the ability of the Borrower to perform any payment obligations
hereunder or (b) the validity or enforceability of this Agreement or the other
Loan Documents or the rights or remedies of the Administrative Agent (including
in its capacity as Collateral Agent) or the Lenders hereunder or thereunder.
“Material Domestic Subsidiary” means any Wholly Owned Subsidiary that is a
Domestic Subsidiary of the Borrower, as of the last day of the fiscal quarter of
the Borrower most recently ended for which financial statements have been or are
required to have been delivered, that has assets or revenues (including third
party revenues but not including intercompany revenues) with a value in excess
of 2.50% of the consolidated assets of the Borrower and its Wholly Owned
Subsidiaries that are Domestic Subsidiaries or 2.50% of the consolidated
revenues of the Borrower and its Wholly Owned Subsidiaries that are Domestic
Subsidiaries; provided that in the event Wholly Owned

-21-



--------------------------------------------------------------------------------




Subsidiaries that are Domestic Subsidiaries that would otherwise not be Material
Domestic Subsidiaries shall in the aggregate account for a percentage in excess
of 7.50% of the consolidated assets of the Borrower and its Wholly Owned
Subsidiaries that are Domestic Subsidiaries or 7.50% of the consolidated
revenues of the Borrower and its Wholly Owned Subsidiaries that are Domestic
Subsidiaries as of the end of and for the most recently completed fiscal
quarter, then one or more of such Domestic Subsidiaries designated by the
Borrower (or, if the Borrower shall make no designation, one or more of such
Domestic Subsidiaries in descending order based on their respective
contributions to the consolidated assets of the Borrower), shall be included as
Material Domestic Subsidiaries to the extent necessary to eliminate such excess.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of a Swap Agreement, of any one or more of the Borrower
and its Restricted Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.
“Material Subsidiary” means any Restricted Subsidiary of the Borrower, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been, or were required to be, delivered pursuant to
Section 5.01, that has assets or revenues (including third party revenues but
not including intercompany revenues) with a value in excess of 1.0% of the
consolidated assets of the Borrower or 1.0% of the consolidated revenues of the
Borrower; provided that in the event Restricted Subsidiaries that would
otherwise not be Material Subsidiaries shall in the aggregate account for a
percentage in excess of 7.5% of the consolidated assets of the Borrower or 7.5%
of the consolidated revenues of the Borrower as of the end of and for the most
recently completed fiscal quarter for which financial statements have been, or
were required to be, delivered pursuant to Section 5.01, then one or more of
such Restricted Subsidiaries designated by the Borrower (or, if the Borrower
shall make no designation, one or more of such Restricted Subsidiaries in
descending order based on their respective contributions to the consolidated
assets of the Borrower), shall be included as Material Subsidiaries to the
extent necessary to eliminate such excess.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“New Collateral Documents” has the meaning assigned to such term in Section
5.10(b).
“New Lender” has the meaning assigned to such term in Section 2.02(c).
“New Lender Supplement” has the meaning assigned to such term in Section
2.02(c).
“Non-Consenting Lender” has the meaning assigned to such term in Section
2.16(c).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Loan Party” means any Restricted Subsidiary other than a Loan Party.
“Non-Quoted Currency” means each of Australian Dollars and Canadian Dollars.
“Non-U.S. Lender” means any Lender that is not a U.S. Lender.
“Obligations” means the unpaid principal of and interest on (including interest,
fees and expenses accruing after the maturity of the Loans and interest, fees
and expenses accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest,
fees and expenses is allowed in such proceeding) the Loans, the obligations of
the Loan Parties to reimburse the Issuing Bank for demands for payment or
drawings under a Letter of

-22-



--------------------------------------------------------------------------------




Credit, and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Secured Party, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document, any Specified Swap Agreement, any Cash Management
Agreement or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, fees, indemnities,
costs, expenses or otherwise (including all fees, charges and disbursements of
counsel to the Administrative Agent, the Lead Arranger or to any Lender that are
required to be paid by the Borrower pursuant hereto). Notwithstanding the
foregoing, the Obligations shall not include any Excluded Swap Obligations.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Certificate” means a certificate of a Financial Officer in form and
substance reasonably acceptable to the Administrative Agent.
“Original Credit Agreement” has the meaning assigned to such term in the
recitals hereto.
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.
“Outstanding Revolving Credit” means, with respect to any Revolving Lender at
any time, an amount equal to the sum of (a) the aggregate then outstanding
principal amount of such Revolving Lender’s Revolving Loans and (b) such
Revolving Lender’s LC Exposure.
“parent” has the meaning assigned to such term in the definition of
“subsidiary.”
“Parent Company” has the meaning assigned to such term in the definition of
“Bankruptcy Event.”
“Pari Passu Indebtedness” means Secured Indebtedness of the Borrower (other than
the Obligations) so long as (a) the Obligations are secured equally and ratably
with (or better than) such Indebtedness in accordance with an intercreditor
agreement reasonably satisfactory to the Collateral Agent and the Obligations
are guaranteed to at least the same extent by any Restricted Subsidiary that has
guaranteed such Indebtedness, (b) such Secured Indebtedness has a final maturity
date occurring after the date that is 90 days after the latest final maturity
date applicable to the Loans at the time such Secured Indebtedness is incurred,
(c) such Secured Indebtedness does not have scheduled amortization payments
(excluding the final installment thereof) in excess of 1% per annum of the
original aggregate outstanding principal amount of such Secured Indebtedness,
(d) such Secured Indebtedness has no financial maintenance covenants of a
different type than those in this Agreement, and no financial maintenance
covenants that are more restrictive than those in this Agreement, and (e) such
Secured Indebtedness does not have negative covenants and/or default provisions
that are materially more restrictive than those contained in this Agreement (as
certified, in the case of this clause (e), by a Financial Officer pursuant to a
certificate reasonably acceptable to the Administrative Agent, which
certificate, upon delivery to the Administrative Agent, shall be conclusive as
to compliance with this clause (e)).
“Pari Passu Intercreditor Agreement” means an intercreditor agreement dated as
of the first day of the Shared Collateral Period (if any), between the
Collateral Agent and the Match Facility Collateral Agent substantially in the
form attached as Exhibit J, with modifications, if any, that the Borrower and
the Collateral Agent may agree.
“Participant” has the meaning assigned to such term in Section 9.05(c).
“Participant Register” has the meaning assigned to such term in Section 9.05(c).
“Participating Member State” means any member state of the EMU which has the
Euro as its lawful currency.

-23-



--------------------------------------------------------------------------------




“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means a certificate in the form of Exhibit H or any
other form approved by the Administrative Agent (acting reasonably), as the same
shall be supplemented from time to time by any supplement thereto or otherwise.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes, assessments or governmental charges that
are not yet due or are being contested in compliance with Section 5.04;
(b)    landlord’s, carriers’, warehousemen’s, mechanics’, supplier’s,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation (or pursuant to letters of credit issued
in connection with such workers’ compensation compliance), unemployment
insurance and other social security laws or regulations;
(d)    deposits to secure the performance of tenders, bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds,
leases, subleases, government contracts and return-of-money bonds, letters of
credit and other obligations of a like nature, in each case in the ordinary
course of business (exclusive of the obligation for the payment of borrowed
money);
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(j);
(f)    easements, zoning restrictions, rights-of-way, survey exception, minor
encumbrances, reservation of, licenses, electric lines, telegraph and telephone
lines and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Borrower or any Restricted Subsidiary;
(g)    Liens securing obligations in respect of trade-related letters of credit
and covering the goods (or the documents of title in respect of such goods)
financed or the purchase of which is supported by such letters of credit and the
proceeds and products thereof;
(h)    Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods; and
(i)    Liens securing obligations in respect of letters of credit, bank
guarantees, warehouse receipts or similar instruments issued to support
performance obligations (other than Obligations in respect of Indebtedness) and
trade-related letters of credit, in each case, outstanding on the Closing Date
or issued thereafter in and covering the goods (or the documents of title in
respect of such goods) financed by such letters of credit, banker’s acceptances
or bank guarantees and the proceeds and products thereof.
“Permitted Holders” means any one or more of (a) Barry Diller, (b) each of the
respective Affiliated Persons of the Person referred to in clause (a) and (c)
any Person a majority of the aggregate voting power of all the outstanding
classes or series of the equity securities of which are beneficially owned by
any one or more of the Persons referred to in clauses (a) or (b).
“Permitted Liens” means Liens permitted by Section 6.02.

-24-



--------------------------------------------------------------------------------




“person” and “group” have the meanings given to them for purposes of Section
13(d) and 14(d) of the Exchange Act or any successor provisions, and the term
“group” includes any group acting for the purpose of acquiring, holding or
disposing of securities within the meaning of rule 13d-5(b)(1) under the
Exchange Act, or any successor provision.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.
“Plan” means an employee pension benefit plan as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), subject to the provisions of Section
302 and Title IV of ERISA or Section 412 of the Code, and in respect of which
the Borrower or any ERISA Affiliate is (or if such plan were terminated, would
under Section 4062 or 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
“Pledge Agreement” means the Pledge Agreement by the Borrower and certain
subsidiaries of the Borrower entered into on the Closing Date.
“Preferred Stock” means, with respect to any Person, any and all preferred or
preference stock or other equity interests (however designated) of such Person
whether now outstanding or issued after the Closing Date.
“Pricing Grid” means the table below.
Consolidated Leverage Ratio
Commitment Fee Rate
Applicable Rate for
Eurocurrency Loans
Applicable Rate for
ABR Loans
>3.00:1.00
0.40%
2.25%
1.25%
<3.00:1.00 but >2.25:1.00
0.35%
2.00%
1.00%
<2.25:1.00 but >1.75:1.00
0.30%
1.75%
0.75%
<1.75:1.00 but >0.75:1.00
0.25%
1.50%
0.50%
<0.75:1.00
0.20%
1.25%
0.25%



For the purposes of the Pricing Grid, changes in the Applicable Rate and
Commitment Fee Rate resulting from changes in the Consolidated Leverage Ratio
shall become effective on the date (the “Adjustment Date”) on which financial
statements are delivered to the Lenders pursuant to Section 5.01 and shall
remain in effect until the next change to be effected pursuant to this
paragraph. Notwithstanding the foregoing, if any financial statements referred
to above are not delivered within the time periods specified in Section 5.01,
then, until the date on which such financial statements are delivered, the
highest rate set forth in each column of the Pricing Grid shall apply. In
addition, at all times while an Event of Default shall have occurred and be
continuing, the highest rate set forth in each column of the Pricing Grid shall
apply. Each determination of the Consolidated Leverage Ratio pursuant to the
Pricing Grid shall be made in a manner consistent with the determination thereof
pursuant to Section 6.10.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Priority and Secured Debt” means, at any date, the sum of, without duplication
(i) the aggregate principal amount of all Indebtedness of any Non-Loan Parties
plus (ii) the aggregate principal amount of all Secured Indebtedness of the Loan
Parties, excluding in each case Indebtedness of the Borrower or any Restricted
Subsidiary owed to the Borrower or any Restricted Subsidiary, all as set forth
on the balance sheet of the Borrower and its Restricted Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP.
“Priority and Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Priority and Secured Debt as of the last day of the Test Period
most recently ended on or prior to such date of determination to

-25-



--------------------------------------------------------------------------------




(b) Consolidated EBITDA for such Test Period, in each case with such pro forma
adjustments to the amount of “Indebtedness” and “Consolidated EBITDA” as are
appropriate and consistent with the pro forma adjustment provisions set forth in
the definitions of “Consolidated EBITDA” and “Consolidated Leverage Ratio”;
provided that the Borrower may elect, pursuant to an Officer’s Certificate
delivered to the Administrative Agent to treat all or any portion of any
revolving commitment under any Indebtedness as being incurred and outstanding at
such time and for so long as such revolving commitments remain outstanding
(regardless of whether then drawn), in which case any subsequent incurrence of
Indebtedness under such revolving commitment shall not be deemed, for purposes
of this calculation, to be an incurrence at such subsequent time.
“Priority Indebtedness” means (i) Indebtedness of any Non-Loan Party (whether
secured or unsecured) and (ii) any Secured Indebtedness of the Loan Parties
incurred pursuant to Section 6.01(e).
“Qualified Equity Interests” of any Person means Equity Interests of such Person
other than Disqualified Equity Interests. Unless otherwise specified, Qualified
Equity Interests refer to Qualified Equity Interests of the Borrower.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Sterling, Australian Dollars or Canadian
Dollars, the first day of such Interest Period, (ii) if the currency is Euro,
two TARGET2 Days before the first day of such Interest Period, (iii) for any
other currency, two Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the Eurocurrency Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:
(a)    in relation to Loans in Australian Dollars, as the bid rate observed by
the relevant Reference Bank for Australian Dollars denominated bank accepted
bills and negotiable certificates of deposit issued by banks which are for the
time being designated “Prime Banks” by the Australian Financial Markets
Association that have a remaining maturity equal to the relevant Interest
Period;
(b)    in relation to Loans in Canadian Dollars, as the rate at which the
relevant Reference Bank is willing to extend credit by the purchase of bankers’
acceptances which have been accepted by banks which are for the time being
customarily regarded as being of appropriate credit standing for such purpose
with a term to maturity equal to the relevant period; and
(c)    in relation to Loans in any currency other than AUD, CAD and Euros, as
the rate at which the relevant Reference Bank could borrow funds in the London
interbank market in the relevant currency and for the relevant period, were it
to do so by asking for and then accepting interbank offers in reasonable market
size in that currency and for that period; and
provided, that, if any Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement
“Reference Banks” means such banks as may be selected by the Administrative
Agent (subject to consent by each such Reference Bank) and are reasonably
acceptable to the Borrower.
“refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, or to issue other Indebtedness in exchange or replacement
for, such Indebtedness.
“Refinanced Indebtedness” has the meaning assigned to such term in the
definition of “Refinancing Indebtedness.”

-26-



--------------------------------------------------------------------------------




“Refinancing Indebtedness” means Indebtedness of the Borrower or a Restricted
Subsidiary incurred in exchange for, or the proceeds of which are used to redeem
or refinance in whole or in part, any Indebtedness of the Borrower or any
Restricted Subsidiary (the “Refinanced Indebtedness”); provided that:
(a)    the principal amount (and accreted value, in the case of Indebtedness
issued at a discount) of the Refinancing Indebtedness does not exceed the
principal amount (and accreted value, as the case may be) of the Refinanced
Indebtedness plus the amount of accrued and unpaid interest on the Refinanced
Indebtedness, any premium paid to the holders of the Refinanced Indebtedness and
expenses incurred in connection with the incurrence of the Refinancing
Indebtedness;
(b)    the obligor of Refinancing Indebtedness does not include any Person
(other than the Borrower or any Restricted Subsidiary) that is not an obligor of
the Refinanced Indebtedness;
(c)    if the Refinanced Indebtedness was by its terms subordinated in right of
payment to the Loans or the Subsidiary Guarantee, as the case may be, then such
Refinancing Indebtedness, by its terms, is subordinate in right of payment to
the Loans or the Subsidiary Guarantee, as the case may be, at least to the same
extent as the Refinanced Indebtedness;
(d)    the Refinancing Indebtedness has a final stated maturity either (a) no
earlier than the Refinanced Indebtedness being redeemed or refinanced or (b)
after the date that is 90 days after the last maturity date applicable to the
Loans at the time the Refinancing Indebtedness is incurred; and
(e)    the portion, if any, of the Refinancing Indebtedness that is scheduled to
mature on or prior to the last maturity date applicable to the Loans at the time
the Refinancing Indebtedness is incurred has a Weighted Average Life to Maturity
at the time such Refinancing Indebtedness is incurred that is equal to or
greater than the Weighted Average Life to Maturity of the portion of the
Refinanced Indebtedness being redeemed or refinanced that is scheduled to mature
on or prior to the last maturity date applicable to the Loans at the time the
Refinancing Indebtedness is incurred (provided that Refinancing Indebtedness in
respect of Refinanced Indebtedness that has no amortization may provide for
amortization installments, sinking fund payments, senior maturity dates or other
required payments of principal of up to 1% of the aggregate principal amount per
annum).
“Register” has the meaning assigned to such term in Section 9.05(b)(iv).
“Related Business” means any business in which the Borrower or any Restricted
Subsidiary was engaged on the Amendment Effective Date or any reasonable
extension of such business and any business related, ancillary or complementary
to any business of the Borrower or any Restricted Subsidiary in which the
Borrower or any Restricted Subsidiary was engaged on the Amendment Effective
Date or any reasonable extension of such business.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Replacement Lender” has the meaning assigned to such term in Section 2.16(c).
“Required Lenders” means, subject to Section 2.18(b), at any time, the holders
of more than 50% of the sum of the Total Revolving Commitments then in effect
or, if the Revolving Commitments have been terminated, the Total Revolving
Exposure then outstanding.
“Requirements of Law” means, as to any Person, the Certificate of Incorporation
and By‑Laws or other organizational or governing documents of such Person, and
any law, treaty, rule, regulation or official administrative

-27-



--------------------------------------------------------------------------------




pronouncement or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests of the Borrower or any option, warrant
or other right to acquire any such Equity Interests.
“Restricted Subsidiary” means any subsidiary of the Borrower other than
Unrestricted Subsidiaries.
“Revocation” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”
“Revolving Commitment” means, as to any Revolving Lender, the obligation of such
Revolving Lender to make Revolving Loans and purchase participation interests in
Letters of Credit in an aggregate principal amount not to exceed the amount set
forth under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.01A or in the Assignment and Assumption or New Lender Supplement
pursuant to which such Revolving Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms of this Agreement. The
original aggregate Dollar Amount of all Revolving Commitments is $300,000,000.
“Revolving Commitment Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Revolving Commitment at
such time to the Total Revolving Commitments at such time.
“Revolving Commitment Period” means the period from and including the Amendment
Effective Date to the Revolving Termination Date.
“Revolving Facility” means the credit facility constituted by the Revolving
Commitments and the extensions of credit thereunder.
“Revolving Fee Payment Date” means (a) the third Business Day following the last
day of each March, June, September and December during the Revolving Commitment
Period and (b) the last day of the Revolving Commitment Period.
“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Loans.
“Revolving Loans” has the meaning assigned to such term in Section 2.01(a).
“Revolving Termination Date” means the fifth anniversary of the Amendment
Effective Date.
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or Her Majesty’s
Treasury, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).

-28-



--------------------------------------------------------------------------------




“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.
“Search Disposition” means the Disposition or distribution by the Borrower or
any of its subsidiaries of (i) any Equity Interests of IAC Search, LLC or any of
its subsidiaries as of the Amendment Effective Date or any successor thereof,
(ii) any assets of the Search Group outside of the ordinary course of business
or (iii) any divisions or lines of business of the Search Group, which
individually or in the aggregate, have a value of more than 20% of the Fair
Market Value of the Search Group measured as of the Amendment Effective Date.
“Search Group” means IAC Search, LLC and its subsidiaries taken as a whole as of
the Amendment Effective Date.
“SEC” means the Securities and Exchange Commission or any successor thereto.
“Secured Indebtedness” means Indebtedness of the Borrower or any Restricted
Subsidiary that is (i) for borrowed money or a Capital Lease Obligation and (ii)
secured by any Lien on any assets of the Borrower or any Restricted Subsidiary.
“Secured Parties” has the meaning assigned to such term in the Pledge Agreement.
“Senior Notes” means the 2012 Senior Notes and the 2013 Senior Notes.
“Separation Date” means the date on which The Match Group, Inc. is designated as
an Unrestricted Subsidiary hereunder and in accordance with each of the
indentures governing the Senior Notes, as applicable, in connection with the
Match Transactions.
“Shared Collateral Period” means the period, if any, beginning on the 60th day
following the Amendment Effective Date (as such date may be extended by up to 30
days at the written request of the Borrower with the written consent of the
Administrative Agent (not to be unreasonably withheld or delayed)) (if the
Separation Date has not occurred on or prior to such date) and ending on the
Separation Date.
“Specified Swap Agreement” means any Swap Agreement in respect of interest rates
or currency exchange rates entered into by the Borrower or any Subsidiary
Guarantor and any Person that (i) at the time such Swap Agreement is entered
into is a Lender or an Agent Party or an Affiliate of a Lender or an Agent Party
or (ii) in the case of any such Swap Agreement in effect on or prior to the
Closing Date, is, as of the Closing Date, a Lender or an Agent Party or an
Affiliate of a Lender or an Agent Party, unless, when entered into, such Swap
Agreement is designated in writing by the Borrower and such Lender or Agent
Party or Affiliate of a Lender or Agent Party to the Administrative Agent to not
be included as a Specified Swap Agreement.
“Standard & Poor’s” means Standard & Poor’s Rating Services a division of The
McGraw-Hill Companies, Inc.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“subsidiary” means, with respect to any Person (the “parent”):
(1)    any corporation, limited liability company, association or other business
entity of which more than 50% of the total voting power of the Equity Interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of the board of directors thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other subsidiaries
of such Person (or a combination thereof); and

-29-



--------------------------------------------------------------------------------




(2)    any partnership (a) the sole general partner or the managing general
partner of which is such Person or a subsidiary of such Person or (b) the only
general partners of which are such Person or one or more subsidiaries of such
Person (or any combination thereof).
“Subsidiary Guarantee” means the Subsidiary Guarantee Agreement entered into by
certain subsidiaries of the Borrower on December 21, 2012.
“Subsidiary Guarantor” means each Domestic Subsidiary that is a party to the
Subsidiary Guarantee; provided that no Excluded Subsidiary shall be required to
be a Subsidiary Guarantor of any obligations under this Agreement.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.
“Swap Obligation” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Syndication Agent” means Bank of America, N.A.
“TARGET2 Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET2) payment system (or, if such payment
system ceases to be operative, such other payment system reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Test Period” means the four consecutive fiscal quarter period most recently
ended; provided that (x) prior to the first date that financial statements shall
have been delivered pursuant to Section 5.01 of the Original Credit Agreement,
the Test Period in effect shall be the period of four consecutive fiscal
quarters of the Borrower ended September 30, 2012 and (y) on and after the
Amendment Effective Date and prior to the first date after the Amendment
Effective Date that financial statements shall have been delivered pursuant to
Section 5.01 of this Agreement, the Test Period in effect shall be the period of
the four consecutive fiscal quarters of the Borrower ended June 30, 2015. A Test
Period may be designated by reference to the last day thereof (i.e. the
September 30, 2012 Test Period refers to the period of four consecutive fiscal
quarters of the Borrower ended September 30, 2012), and a Test Period shall be
deemed to end on the last day thereof.
“Total Assets” means, as of any date of determination, the total assets of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, as set forth on the most recent consolidated balance sheet
of the Borrower as of such date (which calculation shall give pro forma effect
to any acquisition or asset sale by the Borrower or any of its Restricted
Subsidiaries, in each case involving the payment or receipt by the Borrower or
any of its Restricted Subsidiaries of consideration (whether in the form of cash
or non-cash consideration) in excess of $100,000,000 that has occurred since the
date of such consolidated balance sheet, as if such acquisition or Asset Sale
had occurred on the last day of the fiscal period covered by such balance
sheet).
“Total Percentage” means, with respect to any Lender at any time, the ratio
(expressed as a percentage) of such Lender’s Aggregate Exposure at such time to
the Aggregate Exposure of all Lenders at such time.

-30-



--------------------------------------------------------------------------------




“Total Revolving Commitments” means, at any time, the aggregate principal amount
of the Revolving Commitments then in effect.
“Total Revolving Exposure” means, at any time, the sum of the Total Revolving
Loans and LC Exposure outstanding at such time.
“Total Revolving Loans” means, at any time, the aggregate principal amount of
the Revolving Loans of the Revolving Lenders outstanding at such time.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the execution, delivery and performance by the Loan Parties of
the other Loan Documents, the borrowing of Loans and the use of proceeds
thereof.
“Type” means, as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.
“Unrestricted Subsidiary” means (a) any subsidiary of the Borrower listed on
Schedule 1.01B, (b) any subsidiary of the Borrower that is designated as an
Unrestricted Subsidiary by the Borrower after the Closing Date in a written
notice to the Administrative Agent and (c) any subsidiary of any subsidiary
described in clause (a) or (b) above; provided that (i) no Default shall have
occurred and be continuing at the time of or after giving effect to the
designation of a subsidiary as an Unrestricted Subsidiary (a “Designation”) and
(ii) at the time of and immediately after giving effect to such Designation, the
Borrower shall be in compliance with Section 6.10; provided, further, that no
subsidiary shall be designated as an Unrestricted Subsidiary unless (w) no
creditor of such subsidiary shall have any claim (whether pursuant to a
Guarantee or otherwise) against the Borrower or any of its Restricted
Subsidiaries in respect of any Indebtedness or other obligation (except for
obligations arising by operation of law, including joint and several liability
for taxes, ERISA and similar items) of such subsidiary (collectively,
“Unrestricted Subsidiary Support Obligations”), except pursuant to Investments
which are made in accordance with Section 6.11; (x) such subsidiary is not party
to any transaction with the Borrower or any Restricted Subsidiary unless the
terms of such transaction complies with Section 6.06; (y) no Investments may be
made in any such subsidiary by the Borrower or any Restricted Subsidiary except
to the extent permitted under Section 6.11 other than (in the case of
Unrestricted Subsidiaries other than the Match Group) Section 6.11(e) (it being
understood that, if a subsidiary is designated as an Unrestricted Subsidiary
after the Closing Date, the aggregate Fair Market Value of all outstanding
Investments owned by the Borrower and its Restricted Subsidiaries in the
subsidiary so designated shall be deemed to be an Investment made as of the time
of such designation and shall be subject to the limits set forth in Section 6.11
(other than (in the case of Unrestricted Subsidiaries other than the Match
Group) Section 6.11(e))) and (z) in the case of a Designation of The Match
Group, Inc. as an Unrestricted Subsidiary on the Separation Date, The Match
Group, Inc. shall also, on the date of such Designation, be designated an
“Unrestricted Subsidiary” in accordance with each of the indentures governing
the Senior Notes, as applicable. It is understood that Unrestricted Subsidiaries
shall be disregarded for the purposes of any calculation pursuant to this
Agreement relating to financial matters with respect to the Borrower.
The Borrower may revoke the designation of a subsidiary as an Unrestricted
Subsidiary pursuant to a written notice to the Administrative Agent so long as,
after giving pro forma effect to such revocation, (i) the Consolidated Leverage
Ratio shall be less than or equal to the Consolidated Leverage Ratio then
required to be maintained by the Borrower pursuant to Section 6.10 and (ii) no
Default shall be in existence (a “Revocation”). Upon any Revocation, such
Unrestricted Subsidiary shall constitute a Restricted Subsidiary for all
purposes of this Agreement and the Borrower shall comply with Section 5.09 if
such subsidiary is a Material Domestic Subsidiary. In the case of any
Revocation, if the designation of such subsidiary as an Unrestricted Subsidiary
caused the available basket amount referred to in Section 6.11 (other than (in
the case of Unrestricted Subsidiaries other than the Match Group) Section
6.11(e)) to be utilized by an amount equal to the aggregate Fair Market Value of
all outstanding Investments owned by the Borrower and its Restricted
Subsidiaries in the subsidiary so designated (the amount so utilized, the
“Designation Amount”), then, effective upon such Revocation, such available
basket amount shall be increased by the lesser of (i) the Designation Amount and
(ii) the aggregate Fair Market Value of all outstanding Investments owned by the
Borrower and its Restricted Subsidiaries in such subsidiary at the time of such
Revocation.

-31-



--------------------------------------------------------------------------------




“Unrestricted Subsidiary Support Obligations” has the meaning assigned to such
term in the definition of “Unrestricted Subsidiary.”
“U.S. Lender” means any Lender that is a United States person within the meaning
of Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(e)(ii)(B)(3).
“Voting Stock” means the stock of the class or classes pursuant to which the
holders thereof have the general voting power under ordinary circumstances to
elect at least a majority of the Board of Directors of the Borrower
(irrespective of whether or not at the time stock of any other class or classes
shall have or might have voting power by reason of the happening of any
contingency).
“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, means the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (ii) the number of years
(calculated to the nearest one-twelfth) that shall elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.
“Wholly Owned Subsidiary” means a subsidiary of which 100% of the Equity
Interests (except for directors’ qualifying shares or certain minority interests
owned by other Persons solely due to local law requirements that there be more
than one stockholder, but which interest is not in excess of what is required
for such purpose) are owned directly by the Borrower or through one or more
Wholly Owned Subsidiaries and, solely for the purpose of the definition of
“Material Domestic Subsidiary,” excluding any subsidiary whose sole assets are
Equity Interests in one or more subsidiaries that are not Wholly Owned
Subsidiaries.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Yen” and “¥” mean the lawful currency of Japan.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, restated, amended and restated, extended or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. The foregoing standards shall also apply to the other Loan
Documents.

-32-



--------------------------------------------------------------------------------




SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that for purposes
of any determinations associated with leases, including, without limitation,
determinations of whether such leases are capital leases, whether obligations
under such leases are Capital Lease Obligations, the amount of any Capital Lease
Obligations associated with such leases, and the amount of operating expenses
associated with such leases, Consolidated EBITDA, Indebtedness and the
Consolidated Leverage Ratio shall be determined based on generally accepted
accounting principles in the United States of America in effect on the Closing
Date; provided, further, that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
SECTION 1.05    Change of Currency. Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify after consultation with the Borrower to be
appropriate to the extent necessary to reflect a change in currency of any
country and any relevant market conventions or practices relating to such change
in currency.
SECTION 1.06    Currency Equivalents Generally.
(a)    Unless the context otherwise requires, any amount specified in this
Agreement to be in Dollars shall also include the Dollar Amount of any
Alternative Currency. The maximum amount of Indebtedness and other threshold
amounts that the Borrower and its Restricted Subsidiaries may incur under
Article VI shall not be deemed to be exceeded, with respect to any outstanding
Indebtedness and other threshold amounts solely as a result of fluctuations in
the exchange rate of currencies. When calculating capacity for the incurrence of
additional Indebtedness and other threshold amounts by the Borrower and any
Restricted Subsidiary, the exchange rate of currencies shall be measured as of
the date of such calculation.
(b)    (i). The Administrative Agent shall determine the Dollar Amount of any
Letter of Credit denominated in an Alternative Currency as of the date of the
issuance thereof and on the first Business Day of each calendar month on which
such Letter of Credit is outstanding, in each case using the Exchange Rate in
effect on the date of determination, and each such amount shall be the Dollar
Amount of such Letter of Credit until the next required calculation thereof
pursuant to this Section. The Administrative Agent shall in addition determine
the Dollar Amount of any Letter of Credit denominated in an Alternative Currency
as provided in Sections 2.17(e) and 2.17(l).
(ii).    The Administrative Agent shall determine the Dollar Amount of any
Borrowing denominated in an Alternative Currency on or about the date of the
commencement of the initial Interest Period therefor and as of the date of the
commencement of each subsequent Interest Period therefor, in each case using the
Exchange Rate in effect on the date of determination, and each such amount
shall, except as provided in the next sentence, be the Dollar Amount of such
Borrowing until the next required calculation thereof pursuant to this Section.
(iii).    The Administrative Agent may also determine the Dollar Amount of any
Borrowing or Letters of Credit denominated in an Alternative Currency as of such
other dates as the Administrative Agent shall determine, in each case using the
Exchange Rate in effect on the date of determination, and each such amount shall
be the Dollar Amount of such Borrowing or Letter of Credit until the next
calculation thereof pursuant to this Section.
(iv).    The Administrative Agent shall notify the Borrower, the applicable
Lenders and the Issuing Bank of each determination of the Dollar Amount of each
Letter of Credit, Borrowing and LC Disbursement.

-33-



--------------------------------------------------------------------------------




SECTION 1.07    Effect of this Agreement on the Original Credit Agreement and
the Other Existing Loan Documents. Upon satisfaction of the conditions set forth
in Section 4.03, this Agreement shall become effective and binding on the
Borrower, the Lenders and the other parties hereto and the provisions of the
Original Credit Agreement shall be replaced by the provisions of this Agreement;
provided that (a) the Obligations (as defined in the Original Credit Agreement)
of the Borrower and the other Loan Parties under the Original Credit Agreement
that remain unpaid and outstanding as of and after giving effect to the
Amendment Effective Date shall continue to exist under and be evidenced by this
Agreement and the other Loan Documents, (b) all Loans and Letters of Credit
under and as defined in the Original Credit Agreement shall continue as Loans
and Letters of Credit under this Agreement, (c) subject to Section 9.16, the
Collateral and the Loan Documents shall continue to secure, guarantee, support
and otherwise benefit the Obligations of the Borrower and the other Loan Parties
under this Agreement and the other Loan Documents on the same terms as prior to
the effectiveness hereof and (d) any Person entitled to the benefits of Section
2.12, 2.13, 2.14 or 9.04 of the Original Credit Agreement shall continue to be
entitled to the benefits of the corresponding provisions of this Agreement. Each
Loan Document that was in effect immediately prior to the Amendment Effective
Date (other than the Original Credit Agreement) shall continue to be effective
and, unless the context otherwise requires, any reference to the Original Credit
Agreement contained therein shall be deemed to refer to this Agreement. From and
after the Amendment Effective Date, solely for purposes of FATCA, the Borrower
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Borrower and the Administrative Agent to treat) this Agreement and any Loans
made hereunder (including any Loans already outstanding) as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation section
1.1471-2(b)(2)(i).
ARTICLE II    

The Credits
SECTION 2.01    Revolving Commitments.
(a)    Subject to the terms and conditions hereof, from time to time during the
Revolving Commitment Period, each Revolving Lender severally agrees to make to
the Borrower revolving credit loans denominated in Dollars or an Alternative
Currency (“Revolving Loans”) in an aggregate principal amount that will not
result at the time of such Borrowing in (A) the Dollar Amount of such Lender’s
Outstanding Revolving Credit under the Revolving Commitments exceeding such
Lender’s Revolving Commitment or (B) the Dollar Amount of Revolving Loans in
Alternative Currencies exceeding the Alternative Currency Revolving Sublimit.
During the Revolving Commitment Period the Borrower may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurocurrency Loans or, in the case of
Revolving Loans in Dollars, ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.03 and 2.05.
(b)    Each Revolving Loan under the Revolving Commitments shall be made as part
of a Borrowing consisting of Revolving Loans made by the Revolving Lenders
thereunder ratably in accordance with their respective Revolving Commitments.
The failure of any Revolving Lender to make any Revolving Loan required to be
made by it shall not relieve any other Revolving Lender of its obligations
hereunder; provided that the Revolving Commitments of the Revolving Lenders are
several and no Revolving Lender shall be responsible for any other Revolving
Lender’s failure to make Revolving Loans as required.
(c)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate principal amount
that is an integral multiple of $1,000,000 and not less than $5,000,000 (or
comparable amounts determined by the Administrative Agent in the case of
Alternative Currency). At the time that each ABR Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that an ABR Revolving
Borrowing may be in an aggregate principal amount that is equal to the entire
unused balance of the Total Revolving Commitments. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of 15 Eurocurrency Revolving Borrowings
outstanding.

-34-



--------------------------------------------------------------------------------




SECTION 2.02    Incremental Revolving Commitments.
(a)    The Borrower and one or more Lenders (including New Lenders reasonably
acceptable to the Administrative Agent and the Issuing Bank) may from time to
time agree that such Lenders shall incur Incremental Revolving Commitments by
executing and delivering to the Administrative Agent an Incremental Revolving
Commitment Activation Notice specifying (i) the amount of the Incremental
Revolving Commitments and (ii) the applicable Incremental Revolving Commitment
Closing Date. Notwithstanding the foregoing, (1) (A) the aggregate principal
amount of Incremental Revolving Commitments shall not exceed $100,000,000, (B)
no Incremental Revolving Commitments may be incurred if a Default would be in
existence immediately before or after giving pro forma effect thereto and to any
concurrent transactions and any substantially concurrent use of the proceeds
thereof, and (C) after giving pro forma effect thereto and to any concurrent
transactions, the Consolidated Leverage Ratio shall be less than or equal to the
Consolidated Leverage Ratio then required to be maintained by the Borrower
pursuant to Section 6.10, and (2) unless otherwise agreed by the Administrative
Agent, (A) each increase effected pursuant to this paragraph shall be in a
minimum amount of at least $25,000,000 and (B) no more than four Incremental
Revolving Commitment Activation Notices may be delivered by the Borrower after
the Closing Date. No existing Lender shall have any obligation to incur any
Incremental Revolving Commitments unless it agrees to do so in its sole
discretion.
(b)    Any Incremental Revolving Commitment shall be on the same terms, pursuant
to the same documentation, and treated the same as the existing Revolving
Facility and shall be considered to be part of the Revolving Facility.
(c)    Any additional bank, financial institution or other Person that elects to
become a new Lender under this Agreement in connection with any transaction
described in Section 2.02(a) shall execute a New Lender Supplement (each, a “New
Lender Supplement”), substantially in the form of Exhibit F-1, whereupon such
bank, financial institution or other Person (a “New Lender”) shall become a
Lender for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Agreement and the
other Loan Documents.
(d)    Upon each increase in the establishment of any Incremental Revolving
Commitments pursuant to this Section 2.02, each Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Lender providing a portion of the Incremental Revolving Commitments
(each an “Incremental Revolving Lender”) in respect of such increase, and each
such Incremental Revolving Lender will automatically and without further act be
deemed to have assumed, a portion of such Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit held by each Lender
(including each such Incremental Revolving Lender) will equal such Lender’s
Revolving Commitment Percentage and if, on the date of such increase, there are
any Revolving Loans outstanding, such Revolving Loans shall on or prior to the
effectiveness of such Incremental Revolving Commitments either be prepaid from
the proceeds of additional Revolving Loans made hereunder or assigned to an
Incremental Revolving Lender (in each case, reflecting such Incremental
Revolving Commitments, such that Revolving Loans are held ratably in accordance
with each Lender’s pro rata share, after giving effect to such increase), which
prepayment or assignment shall be accompanied by accrued interest on the
Revolving Loans being prepaid. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence. If there
is a new Revolving Borrowing on such Incremental Revolving Commitment Closing
Date, the Revolving Lenders after giving effect to such Incremental Revolving
Commitments shall make such Revolving Loans in accordance with Section 2.01.
SECTION 2.03    Procedure for Revolving Loan Borrowing.
(a)    To request a Revolving Borrowing on any Business Day, the Borrower shall
notify the Administrative Agent of such request (x) in the case of ABR Loans, by
telephone (which notice must be received by the Administrative Agent prior to
12:00 noon, New York City time on the requested Borrowing Date) or (y) in the

-35-



--------------------------------------------------------------------------------




case of Eurocurrency Loans, in writing (which notice must be received by the
Administrative Agent prior to 12:00 noon, New York City time not less than (A)
three Business Days prior to the requested Borrowing Date for Dollar Revolving
Borrowing requests and (B) four Business Days prior to the requested Borrowing
Date for Alternative Currency Revolving Borrowing requests). Any telephonic
borrowing request shall be irrevocable and shall be confirmed promptly in
writing. Each such telephonic and written borrowing request shall specify the
amount, currency and Type of Borrowing to be borrowed and the requested
Borrowing Date. Upon receipt of such notice, the Administrative Agent shall
promptly notify each relevant Revolving Lender thereof. For the avoidance of
doubt, subject to Section 2.11, each Borrowing shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith and all Revolving Loans made in Alternative Currencies shall be
Eurocurrency Loans.
(b)    If no election as to the Type of Revolving Borrowing is specified for a
Revolving Borrowing in Dollars, then the requested Revolving Borrowing shall be
an ABR Borrowing. If no Interest Period is specified with respect to any
requested Eurocurrency Revolving Borrowing, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. If no currency is
specified, the requested Borrowing shall be in Dollars. In making any
determination of the Dollar Amount for purposes of calculating the amount of
Revolving Loans to be borrowed from the respective Lenders on any date, the
Administrative Agent shall use the relevant Exchange Rate in effect on the date
on which the Borrower delivers a borrowing request for such Revolving Loans
pursuant to the provisions of Section 2.03(a).
SECTION 2.04    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds (x) in the
case of any Loan denominated in Dollars, by 3:00 p.m. New York City time and (y)
in the case of any Loan denominated in an Alternative Currency, by 12:00 noon
local time in the place of settlement for such Alternative Currency, in each
case to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City or to any other account as shall have been
designated by the Borrower in writing to the Administrative Agent in the
applicable borrowing request. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation in the relevant currency
or (ii) in the case of the Borrower, the interest rate applicable to such Loans
in the case of a Loan in Dollars or the applicable Eurocurrency Rate in the case
of a Loan in an Alternative Currency. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
(c)    The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make payments pursuant to Sections
8.09 and 9.04(c) are several and not joint. The failure of any Lender to make
any Loan or to fund any such participation or to make any payment under Sections
8.09 or 9.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and, other than
pursuant to Section 2.18, no Lender shall be responsible for the failure of any
other Lender to so make its Loan or, to fund its participation or to make its
payment under Sections 8.09 or 9.04(c).

-36-



--------------------------------------------------------------------------------




SECTION 2.05    Interest Elections.
(a)    Each Borrowing denominated in Dollars initially shall be of the Type
specified in the applicable borrowing request, and each Eurocurrency Borrowing
in Dollars or an Alternative Currency shall have an initial Interest Period as
specified in such borrowing request. Thereafter, the Borrower may elect to
convert any Borrowing denominated in Dollars to a different Type or to continue
such Borrowing as the same Type and may elect successive Interest Periods for
any Eurocurrency Borrowing in Dollars or an Alternative Currency, all as
provided in this Section. The Borrower may elect different Types or Interest
Periods, as applicable, with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
relevant Lenders holding the Loans comprising the relevant portion of such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
request for a Revolving Borrowing would be required under Section 2.03, if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly in
writing.
(c)    Each telephonic and written Interest Election Request shall specify (i)
the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing), (ii) the effective date of the election
made pursuant to such Interest Election Request, which shall be a Business Day,
(iii) in the case of a Borrowing denominated in Dollars, whether the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing, and (iv) if the
resulting Borrowing is a Eurocurrency Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period.” If any such
Interest Election Request requests a Eurocurrency Borrowing but does not specify
an Interest Period, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as such for an
Interest Period of one month. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing in Dollars may
be converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) each
Eurocurrency Borrowing in an Alternative Currency shall be continued as such for
an Interest Period of not more than one month.
SECTION 2.06    Termination and Reduction of Commitments. The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the Outstanding Revolving Credits would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to an
integral multiple of $1,000,000 and not less than $5,000,000 and shall reduce
permanently the Revolving Commitments then in effect.

-37-



--------------------------------------------------------------------------------




SECTION 2.07    Repayment of Loans; Evidence of Debt.
(a)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.05) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
(b)    The Borrower unconditionally promises to pay the then unpaid principal
amount of each Revolving Loan on the Revolving Termination Date.
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the currency and Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the relevant Lenders and each relevant
Lender’s share thereof.
(e)    The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be conclusive absent manifest error of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
SECTION 2.08    Prepayments.
(a)    The Borrower may at any time and from time to time prepay Loans, in whole
or in part, without premium or penalty, upon notice delivered to the
Administrative Agent no later than 12:00 noon, New York City time (or in the
case of an Alternative Currency, 11:00 a.m., London time), not less than three
Business Days prior thereto, in the case of Eurocurrency Loans, no later than
12:00 noon, New York City time, on the date of such notice, in the case of ABR
Loans, which notice shall specify the date and amount of prepayment and the
Loans to be prepaid; provided that, if a Eurocurrency Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 2.13. Each such notice may
be conditioned on the occurrence of one or more events (it being understood that
the Administrative Agent and Lenders shall be entitled to assume that the Loans
contemplated by such notice are to be made unless the Administrative Agent shall
have received written notice revoking such notice of prepayment on or prior to
the date of such prepayment). Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans) accrued interest to such date on the amount prepaid. Partial
prepayments of Revolving Loans shall be in an aggregate principal amount that is
an integral multiple of $1,000,000 and not less than $5,000,000 (or comparable
amounts determined by the Administrative Agent in the case of Alternative
Currency).
(b)    If at any time for any reason the sum of the Dollar Amount of Outstanding
Revolving Credit exceeds the Total Revolving Commitments, the Borrower shall
upon learning thereof, or upon the request of the Administrative Agent,
immediately prepay the Revolving Loans in an aggregate principal amount at least
equal to the amount of such excess; provided that solely with respect to any
excess resulting from currency exchange rate fluctuations, this Section 2.08(b)
shall not apply unless, on the last day of any fiscal quarter of the Borrower,
the Dollar Amount of Outstanding Revolving Credit exceeds the Total Revolving
Commitments by more than 2.5% as a result of such fluctuations.

-38-



--------------------------------------------------------------------------------




SECTION 2.09    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee in Dollars for the period from and
including the Amendment Effective Date to the last day of the Revolving
Commitment Period, computed at the applicable Commitment Fee Rate on the average
daily Dollar Amount of the Available Revolving Commitment of such Lender during
the period for which payment is made, payable quarterly in arrears on each
Revolving Fee Payment Date, commencing on the first such date to occur after the
Amendment Effective Date and no earlier than December 31, 2015.
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Loans on the
average daily Dollar Amount of such Revolving Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Amendment Effective Date to but excluding the
later of the date on which such Revolving Lender’s Revolving Commitment
terminates and the date on which such Revolving Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily Dollar Amount of the LC Exposure
of the Letters of Credit issued by it (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Amendment Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any such LC Exposure, as well as the fees agreed by the Issuing Bank and the
Borrower with respect to the issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees will be payable in Dollars quarterly in arrears on each Revolving
Fee Payment Date, commencing on the first such date to occur after the Amendment
Effective Date and no earlier than December 31, 2015; provided that any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within 10 days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 365/366 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Revolving Lenders. Fees paid shall not be refundable
under any circumstances. All per annum fees shall be computed on the basis of a
year of 365/366 days for actual days elapsed; provided that commitment fees
shall be computed on the basis of a year of 360 days.
SECTION 2.10    Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing in any currency shall
bear interest at the Eurocurrency Rate for such currency for the Interest Period
in effect for such Borrowing plus the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section (in the
case of such other amount in Dollars) or 2% plus the daily weighted average rate
of all Loans in the relevant Alternative Currency (in the case of any such other
amount in such Alternative Currency).

-39-



--------------------------------------------------------------------------------




(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in addition, in the case of Revolving
Loans, upon termination of the Revolving Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to the end of the Revolving Commitment Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) (A) interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate and (B)
interest computed by reference to the Australian Dollar Bank Bill Reference Rate
and the CDOR Rate shall be computed on the basis of a year of 365 days (or 366
days in a leap year) and (ii) interest in respect of Borrowings in Sterling
shall be computed on the basis of 365 days, and in each case of the foregoing
clauses (i) and (ii) shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Eurocurrency Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
SECTION 2.11    Alternate Rate of Interest.
(a)    If at the time that the Administrative Agent shall seek to determine the
Reference Bank Rate less than two Reference Banks shall supply a rate to the
Administrative Agent for purposes of determining the Eurocurrency Rate for such
Eurocurrency Borrowing, then (a) the Borrower and the Administrative Agent may
mutually agree in their reasonable discretion to appoint one or more additional
Reference Banks (subject to consent by such Reference Bank(s)) for purposes of
establishing the Reference Bank Rate that shall be the Eurocurrency Rate for
such Interest Period for such Eurocurrency Borrowing, or (b) if no additional
Reference Banks are so appointed or if additional Reference Banks are so
appointed and less than two Reference Banks supply such a rate, then the
Administrative Agent shall be deemed to have determined that adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate for such
Eurocurrency Borrowing and Section 2.11(b)(i) shall apply.
(b)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Eurocurrency Rate for a Loan in the applicable
currency or for the applicable Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Rate for a Loan in the applicable currency or for the applicable
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing in Dollars to, or
continuation of any Borrowing in Dollars as, a Eurocurrency Borrowing shall be
ineffective and the Loans shall be converted to an ABR Borrowing and (ii) if any
borrowing request requests a Eurocurrency Borrowing, such Borrowing, if
denominated in Dollars, shall be made as an ABR Borrowing, and if such borrowing
request requests a Borrowing denominated in an Alternative Currency or if any
Interest Election Request requests the continuation of a Eurocurrency Borrowing
in an Alternative Currency, such Borrowing or continuation shall be made or
continued as a Borrowing bearing interest at an interest rate reasonably
determined by the Administrative Agent, after consultation with the Borrower and
the applicable Lenders, to compensate the applicable Lenders for such Borrowing
in such currency for the applicable period plus the Applicable Rate; provided
that if the circumstances giving rise to such notice affect only Borrowings in
one currency, then Borrowings in other currencies will not be affected by the
provisions of this Section.

-40-



--------------------------------------------------------------------------------




SECTION 2.12    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender
(including any reserve for eurocurrency funding that may be established or
reestablished under Regulation D of the Board);
(ii)    impose on any Lender any Taxes other than (A) Indemnified Taxes or Other
Taxes indemnified under Section 2.14 or (B) Excluded Taxes; or
(iii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Eurocurrency
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
SECTION 2.13    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.16, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurocurrency
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period

-41-



--------------------------------------------------------------------------------




therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the eurocurrency market (but
not less than the available Eurocurrency rate quoted for the Eurocurrency
interest period equal to the period from the date of such event to the last day
of the then current Interest Period, or if there is no such Eurocurrency
interest period, the lower of the Eurocurrency rates quoted for the closest
Eurocurrency interest periods that are longer and shorter than such period). A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
SECTION 2.14    Taxes.
(a)    All payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Taxes unless required by applicable Requirements of
Law; provided that if any applicable withholding agent shall be required by
applicable Requirements of Law to deduct any Taxes in respect of any such
payments, then (i) if such Tax is an Indemnified Tax or Other Tax, the sum
payable shall be increased by the applicable Loan Party as necessary so that
after all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) have been made the applicable Lender (or,
in the case of a payment made to the Administrative Agent for its own account,
the Administrative Agent) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable withholding agent
shall make such deductions and (iii) the applicable withholding agent shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable Requirements of Law.
(b)    In addition, without duplication of any obligation set forth in
subsection (a), the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.
(c)    Without duplication of any obligation set forth in subsection (a), the
Loan Parties shall indemnify the Administrative Agent and each Lender, within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
paid by the Administrative Agent or such Lender, as the case may be, on or with
respect to any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document and any Other Taxes paid by the
Administrative Agent or such Lender (including Indemnified Taxes or Other Taxes
imposed on asserted on or attributable to amounts payable under this Section
2.14) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender,
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error. If the Borrower determines that there is a
reasonable basis to contest any Indemnified Tax or Other Tax for which it is
responsible hereunder, without limiting Borrower’s indemnification obligations
hereunder, such Administrative Agent or Lender (as applicable) shall reasonably
cooperate in pursuing such contest (at Borrower’s expense) so long as pursuing
such contest would not, in the sole reasonable determination of the
Administrative Agent or Lender, result in any additional unreimbursed costs or
expenses or be otherwise disadvantageous to the Administrative Agent or such
Lender. This Section shall not be construed to require the Administrative Agent
or Lender to make available its tax returns (or any other information relating
to its Taxes which it deems confidential) to the Borrower or any other Person.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Loan Party to a Governmental Authority, the Borrower shall deliver
to the Administrative Agent a copy, or if reasonably available to the Borrower a
certified copy, of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

-42-



--------------------------------------------------------------------------------




(e)    (i). Each Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding Tax or at a reduced rate of
withholding.
(ii).    Without limiting the generality of the foregoing,
(A)    any U.S. Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), properly executed originals of IRS Form
W‑9 certifying that such Lender is exempt from U.S. federal backup withholding
Tax;
(B)    any Non-U.S. Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable to establish
such Non-U.S. Lender’s entitlement to a reduced rate of, or exemption from,
withholding:
(1)    two properly executed originals of IRS Form W‑8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to an income tax treaty to which the United States is a party;
(2)    two properly executed originals of IRS Form W‑8ECI;
(3)    (x) executed originals of a certificate substantially in the form of
Exhibit G-1 to the effect that such Non-U.S. Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments to be received by such Lender will be effectively connected
income (a “U.S. Tax Compliance Certificate”) and (y) two properly executed
originals of IRS Form W‑8BEN or W-8BEN-E; or
(4)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or has sold a participation), two properly executed
originals of IRS Form W‑8IMY, accompanied by properly executed IRS Form W‑8ECI,
IRS Form W‑8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-2 or Exhibit G-3, IRS Form W‑9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership (and not a participating Lender), and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-4 on behalf of
such direct and indirect partner(s); and
(5)    any Non-U.S. Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable
Requirements of Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Requirements of Law to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.
(iii).    If a payment made to a Lender under this Agreement or the other Loan
Documents would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the

-43-



--------------------------------------------------------------------------------




applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower or Administrative Agent, at the time or times prescribed by law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent, such documentation prescribed by applicable Requirements of Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this Section 2.14(e)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.
(iv).    Each Lender agrees that if any documentation it previously delivered
pursuant to this Section 2.14(e) expires or becomes obsolete or inaccurate in
any respect, it shall update such documentation or promptly notify the Borrower
and the Administrative Agent in writing of its legal ineligibility to do so.
(v).    Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this Section
2.14(e).
(f)    If the Administrative Agent or a Lender determines, in its reasonable
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by a Loan Party or with respect to which the Loan
Party has paid additional amounts pursuant to this Section 2.14, it shall pay
over such refund to the Loan Party (but only to the extent of indemnity payments
made, or additional amounts paid, by the Loan Party under this Section 2.14 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including any Taxes) of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Loan Party agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.
SECTION 2.15    Pro Rata Treatment and Payments.
(a)    Each borrowing of Revolving Loans by the Borrower from the Revolving
Lenders and any reduction of the Revolving Commitments of the Revolving Lenders
shall be made pro rata according to the respective Revolving Commitments then
held by the Revolving Lenders. Each payment by the Borrower on account of any
commitment fee or any letter of credit fee shall be paid ratably to the
Revolving Lenders entitled thereto.
(b)    Each prepayment by the Borrower on account of principal of the Revolving
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Revolving Loans then held by the Revolving Lenders. All
repayments of principal of the Revolving Loans at stated maturity or upon
acceleration shall be allocated pro rata according to the respective outstanding
principal amounts of the matured or accelerated Revolving Loans then held by the
relevant Revolving Lenders. All payments of interest in respect of the Revolving
Loans shall be allocated pro rata according to the outstanding interest payable
then owed to the relevant Revolving Lenders. Notwithstanding the foregoing, (A)
any amount payable to a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees or otherwise but excluding any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.16
and Section 9.05) shall, in lieu of being distributed to such Defaulting Lender,
be retained by the Administrative Agent in a segregated interest-bearing account
and, subject to any applicable Requirements of Law, be applied at such time or
times as may be determined by the Administrative Agent: (1) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent and the Issuing Bank hereunder (including amounts owed under Section
2.09(b) or 9.04(c)), (2) second, to the funding of any Revolving Loan or LC
Disbursement required by this Agreement, as determined by the Administrative
Agent, (3) third, if so determined by the Administrative Agent and Borrower,
held in such account as cash collateral for future funding obligations of the
Defaulting Lender under this Agreement, (4) fourth,

-44-



--------------------------------------------------------------------------------




pro rata, to the payment of any amounts owing to the Borrower or the Lenders as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement and (5) fifth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction, and (B) if such payment is a prepayment of the
principal amount of Revolving Loans, such payment shall be applied solely to
prepay the Revolving Loans of all Non-Defaulting Lenders pro rata (based on the
amounts owing to each) prior to being applied to the prepayment of any Revolving
Loan of any Defaulting Lender.
(c)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 2:00 p.m., New
York City time (or as specified in the next sentence in the case of Loans in an
Alternative Currency), on the date when due. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder with respect to
principal and interest on Loans in an Alternative Currency shall be made on the
dates specified herein for the pro rata account of the relevant Lenders to which
such payment is owed, in such Alternative Currency and in immediately available
funds not later than the Applicable Time specified by the Administrative Agent
to the Borrower by the same time at least one Business Day prior to the date
when due. All payments received by the Administrative Agent (i) after 2:00 p.m.,
New York City time, in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest and fees thereon. All such payments shall be made to the
Administrative Agent at its offices at 500 Stanton Christiana Road, Ops Building
2, 3rd Floor, Newark, Delaware 19713-2107 except that payments pursuant to
Sections 2.12, 2.13, 2.14 and 9.04 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute such payments to the
relevant Lenders promptly upon receipt in like funds as received. If any payment
hereunder becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day. In the case of
any extension of any payment of principal, interest thereon shall be payable at
the then applicable rate during such extension.
(d)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (subject to the rights of the
Administrative Agent to hold and apply amounts to be paid to a Defaulting Lender
in accordance with Section 2.15(b)) (i) first, towards payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties. To the extent necessary, the Administrative Agent shall enter into
foreign currency exchange transactions on customary terms to effect any such
ratable payment and the payments made by the Administrative Agent following such
transactions shall be deemed to be payments made by or on behalf of the Borrower
hereunder.
(e)    If any Lender shall, by exercising any right of set‑off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate principal amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower or any other
Loan Party pursuant to and in accordance with the express terms of this
Agreement and the other Loan Documents or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant.

-45-



--------------------------------------------------------------------------------




SECTION 2.16    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.Each Lender may designate a
different lending office for funding or booking its Loans hereunder or assign
its rights and obligations hereunder to another of its offices, branches or
affiliates; provided that the exercise of this option shall not affect the
obligations of the Borrower to repay the Loan in accordance with the terms of
this Agreement.
(b)    If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
or if any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.05), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in unreimbursed LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.14, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
(c)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 9.02 requires the consent of all of the Lenders affected
and with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) to replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Loans, and its Revolving Commitments
hereunder to one or more assignees reasonably acceptable to the Administrative
Agent, provided that: (a) all amounts owing to such Non-Consenting Lender being
replaced (other than principal and interest) shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, and (b) the replacement
Lender (each such Lender, a “Replacement Lender”) shall purchase the foregoing
by paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon. In connection with any such
assignment the Borrower, Administrative Agent, such Non-Consenting Lender and
the Replacement Lender shall otherwise comply with Section 9.05.
(d)    Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of Section 2.16(c) may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.
SECTION 2.17    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request that standby letters of credit denominated in Dollars or an
Alternative Currency be issued under this Agreement for its

-46-



--------------------------------------------------------------------------------




own account or the account of any Restricted Subsidiary, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Revolving Commitment Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no later than two Business
Days prior to such date unless otherwise agreed by the Issuing Bank and the
Administrative Agent) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount and currency of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if, after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$25,000,000, (ii) the Dollar Amount of the total Outstanding Revolving Credits
shall not exceed the Total Revolving Commitments and (iii) with respect to such
Issuing Bank, the sum of the aggregate face amount of Letters of Credit issued
by such Issuing Bank, when aggregated with the outstanding Revolving Loans
funded by such Issuing Bank, shall not exceed its Revolving Commitment.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Termination Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Revolving Commitment Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Revolving Commitment Percentage of
each LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Such payment by the Lenders shall be made (i) if the currency of the applicable
LC Disbursement or reimbursement payment shall be Dollars, then in the currency
of such LC Disbursement and (ii) subject to clause (l) of this Section, if the
currency of the applicable LC Disbursement or reimbursement payment shall be an
Alternative Currency, in Dollars in an amount equal to the Dollar Amount of such
LC Disbursement or reimbursement payment, calculated by the Administrative Agent
using the Exchange Rate on the applicable LC Participation Calculation Date.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent in the currency of such LC Disbursement an
amount equal to such LC Disbursement not later than 12:00 noon, New York City
time,

-47-



--------------------------------------------------------------------------------




on the date that such LC Disbursement is made, if the Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., New York City time,
on such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 12:00 noon, New York City time, on
the Business Day immediately following the day that the Borrower receives such
notice; provided that if such LC Disbursement is denominated in Dollars and is
not less than $1,000,000, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Revolving Borrowing in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing. If the
Borrower fails to make such payment when due, (A) if such payment relates to a
Letter of Credit denominated in an Alternative Currency, automatically and no
further action required, the obligations of the Borrower to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the Dollar Amount, calculated using the Exchange Rate on the
applicable LC Participation Calculation Date, of such LC Disbursement and (B) in
the case of each LC Disbursement, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Revolving Lender’s Revolving Commitment
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Revolving Commitment Percentage
of the payment then due from the Borrower, in the same manner as provided in
Section 2.04 with respect to Loans made by such Revolving Lender (and
Section 2.04 shall apply, mutatis mutandis, to such payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Revolving Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse the
Issuing Bank for any LC Disbursement (other than the funding of ABR Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement. If the Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Alternative
Currency would subject the Administrative Agent, the Issuing Bank or any
Revolving Lender to any stamp duty, ad valorem charge or similar Tax that would
not be payable if such reimbursement were made or required to be made in
Dollars, such Revolving Borrower shall pay the amount of any such Tax requested
by the Administrative Agent, the Issuing Bank or such Revolving Lender.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder;
provided that, subject to the penultimate sentence of this clause (f),
reimbursement obligations of the Borrower with respect to a Letter of Credit may
be subject to avoidance by the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower or any Restricted Subsidiary that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. Neither the
Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which

-48-



--------------------------------------------------------------------------------




are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date set forth in paragraph (e) of this Section 2.17, the unpaid amount thereof
shall bear interest, for each day from and including the date such LC
Disbursement is required to be reimbursed to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum set forth in
Section 2.10(c)(ii). Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Revolving Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Revolving
Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.09(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such successor and any previous Issuing Bank, or such successor and
all previous Issuing Banks, as the context shall require. After the replacement
of an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.
(j)    Additional Issuing Banks. From time to time, the Borrower may by notice
to the Administrative Agent designate any Lender (in addition to the initial
Issuing Bank) which agrees (in its sole discretion) to act in such capacity and
is reasonably satisfactory to the Administrative Agent as an Issuing Bank. Each
such additional Issuing Bank shall execute a counterpart of this Agreement upon
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and shall thereafter be an Issuing Bank hereunder for all
purposes.
(k)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders, an amount in Dollars equal to 102% of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that (i) amount payable in respect of any Letter of Credit or LC Disbursement
shall be payable in the currency of such Letter of Credit or LC

-49-



--------------------------------------------------------------------------------




Disbursement, except that LC Disbursements in an Alternative Currency in respect
of which the Borrower’s reimbursement obligations have been converted in Dollars
as provided in paragraph (e) or (l) of this Section and interest accrued thereon
shall be payable in Dollars, and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement with respect to the Revolving
Facility. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement with respect to the Revolving Facility. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.
(l)    Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Section 7.01, all amounts (i) that the Borrower
are at the time or become thereafter required to reimburse or otherwise pay to
the Administrative Agent in respect of LC Disbursements made under any Letter of
Credit denominated in an Alternative Currency, (ii) that the Revolving Lenders
are at the time or become thereafter required to pay to the Administrative Agent
(and the Administrative Agent is at the time or becomes thereafter required to
distribute to the Issuing Bank) pursuant to paragraph (e) of this Section in
respect of unreimbursed LC Disbursements made under any Letter of Credit
denominated in an Alternative Currency and (iii) of each Revolving Lender’s
participation in any Letter of Credit denominated in an Alternative Currency
under which an LC Disbursement has been made shall, automatically and with no
further action required, be converted into the Dollar Amount, calculated using
the Exchange Rate on such date (or in the case of any LC Disbursement made after
such date, on the date such LC Disbursement is made), of such amounts. On and
after such conversion, all amounts accruing and owed to the Administrative
Agent, the Issuing Bank or any Revolving Lender in respect of the obligations
described in this paragraph shall accrue and be payable in Dollars at the rates
otherwise applicable hereunder.
SECTION 2.18    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    Fees shall cease to accrue on the Available Revolving Commitment of such
Defaulting Lender pursuant to Section 2.09(a).
(b)    The Revolving Commitment and Outstanding Revolving Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02 or Section
9.03); provided that this Section 2.18(b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
effecting (i) an increase or extension of such Defaulting Lender’s Revolving
Commitment or (ii) the reduction or excuse of principal amount of, or interest
or fees payable on, such Defaulting Lender’s Loans or the postponement of the
scheduled date of payment of such principal amount, interest or fees to such
Defaulting Lender.
(c)    If any Letters of Credit exist at the time such Lender becomes a
Defaulting Lender then:

-50-



--------------------------------------------------------------------------------




(i)    Such Defaulting Lender’s LC Exposure shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Commitment
Percentages (but excluding the Revolving Commitments of all the Defaulting
Lenders from both the numerator and the denominator) but only to the extent (x)
the sum of all the Outstanding Revolving Credits owed to all Non-Defaulting
Lenders does not exceed the total of all Non-Defaulting Lenders’ Available
Revolving Commitments, (y) the representations and warranties of each Loan Party
set forth in the Loan Documents to which it is a party are true and correct at
such time, except to the extent that any such representation and warranty
relates to an earlier date (in which case such representation and warranty shall
be true and correct as of such earlier date), and (z) no Default shall have
occurred and be continuing at such time;
(ii)    If the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within two Business Days following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Bank such Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) for so long as any Letters of
Credit are outstanding;
(iii)    If the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.09(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized by the Borrower;
(iv)    If LC Exposures of the Non-Defaulting Lenders are reallocated pursuant
to clause (i) above, then the fees payable to the Revolving Lenders pursuant to
Section 2.09(a) and Section 2.09(b) shall be adjusted to reflect such
Non-Defaulting Lenders’ LC Exposure as reallocated; and
(v)    If any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to clauses (i) or (ii) above, then, without prejudice to
any rights or remedies of the Issuing Bank or any Revolving Lender hereunder,
all letter of credit fees payable under Section 2.09(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until such
LC Exposure is cash collateralized and/or reallocated.
(d)    So long as such Defaulting Lender is a Defaulting Lender the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related LC Exposure will be 100% covered by the
Available Revolving Commitments of the Non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section
2.18(c)(ii), and the participating interests in any such newly issued or
increased Letter of Credit shall be allocated among Non-Defaulting Lenders in a
manner consistent with Section 2.18(c)(i) (and such Defaulting Lender shall not
participate therein).
The rights and remedies against a Defaulting Lender under this Agreement are in
addition to other rights and remedies that Borrower may have against such
Defaulting Lender with respect to any funding default and that the
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any funding default. In the event that the Administrative Agent, the
Borrower and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Total Revolving Exposure shall be readjusted to reflect the
inclusion of such Lender’s Available Revolving Commitment and on such date such
Lender shall purchase at par such of the Revolving Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause such outstanding Revolving Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Revolving Lenders (including such Lender) in accordance with their applicable
percentages, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non‑Defaulting Lender and any applicable cash collateral shall be promptly
returned to the Borrower and any LC Exposure of such Lender reallocated pursuant
to the requirements above shall

-51-



--------------------------------------------------------------------------------




be reallocated back to such Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided that, except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Non‑Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.
ARTICLE III    

Representations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION 3.01    Organization; Powers. Each of the Borrower and its Material
Subsidiaries is duly organized, validly existing and, if applicable, in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except, in each case, where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.02    Authorization; Enforceability. The Transactions (excluding use
of proceeds) are within the corporate or other organizational powers of the Loan
Parties and have been duly authorized by all necessary corporate or other
organizational action. This Agreement has been and each other Loan Document will
be duly executed and delivered by each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document when executed and delivered will
constitute a legal, valid and binding obligation of each Loan Party party
thereto, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights or remedies generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions
(excluding use of proceeds) (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect
or those which the failure to obtain would not be reasonably expected to result
in a Material Adverse Effect and (ii) the filings referred to in Section 3.12,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any other Loan Party or any
order of any Governmental Authority except where any such violation would not
reasonably expected to result in a Material Adverse Effect, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Borrower or any other Loan Party or its assets except as would
not reasonably expected to result in a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Material Subsidiaries (other than any Permitted Lien).
SECTION 3.04    Financial Position. The Borrower has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholders’
equity and cash flows as of and for (a) the fiscal years ended December 31, 2014
and 2013 reported on by Ernst & Young LLP, independent public accountants and
(b) the six months ended June 30, 2015. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year‑end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (b) above.
SECTION 3.05    Properties.
(a)    Each of the Borrower and its Material Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title and Permitted Liens that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes or as, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

-52-



--------------------------------------------------------------------------------




(b)    Each of the Borrower and its Material Subsidiaries owns, or is validity
licensed to use, all Intellectual Property used or held for use by such entities
or necessary to operate their respective business as currently conducted and
contemplated to be conducted, and the operation of their respective businesses
by the Borrower and its Material Subsidiaries does not infringe upon or
otherwise violate the rights of any other Person, except for any such
Intellectual Property or infringements or violations that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.06    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against or affecting the Borrower or any of its Restricted
Subsidiaries (i) that would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) on the Amendment Effective Date, that involve this Agreement or
the Transactions (excluding use of proceeds).
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Restricted Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis reasonably
likely to result in Environmental Liability.
SECTION 3.07    Compliance with Laws and Agreements. Each of the Borrower and
its Material Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.
SECTION 3.08    Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.
SECTION 3.09    Taxes. Each of the Borrower and its Material Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Material Subsidiary,
as applicable, has set aside on its books adequate reserves in accordance with
GAAP or (b) to the extent that the failure to do so would not reasonably be
expected to, individually or in the aggregate, result in a Material Adverse
Effect.
SECTION 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount which, if it were to become
due, would cause a Material Adverse Effect.
SECTION 3.11    Disclosure. To the best of the Borrower’s knowledge, neither the
Lender Presentation nor any of the other reports, financial statements,
certificates or other written information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken as a whole, contained any
material misstatement of fact or omitted to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading as of the date furnished; provided that

-53-



--------------------------------------------------------------------------------




with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.
SECTION 3.12    Pledge Agreement. The Pledge Agreement has created and will
create (to the extent required thereby and except during the Collateral
Suspension Period) in favor of the Collateral Agent, for the benefit of the
Lenders, a security interest in the Collateral described therein (subject to any
limitations specified therein). In the case of the certificated pledged stock
constituting securities described in Section 5.09(a), as of the Amendment
Effective Date, when stock certificates representing such pledged stock are
delivered to the Collateral Agent or if previously delivered continue to be
controlled by the Collateral Agent, as the case may be (together with a properly
completed and signed stock power or endorsement), and in the case of the other
Collateral described in the Pledge Agreement, as of the Amendment Effective
Date, as a result of the filing of financing statements specified on Schedule
3.12 in appropriate form in the offices specified on Schedule 3.12, the
Collateral Agent shall have or shall continue to have a perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral (subject to any limitations specified therein) to the extent
perfection of such security interest can be perfected by control of securities
or the filing of a financing statement, as applicable, as security for the
Obligations, in each case prior and superior in right to any other Person
(except Permitted Liens).
SECTION 3.13    No Change. Since December 31, 2014, there has been no event that
has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
SECTION 3.14    Subsidiaries. Set forth on Schedule 3.14 is a list of all
Subsidiary Guarantors on the Amendment Effective Date, together with the
jurisdiction of organization, and ownership and ownership percentages of Equity
Interests held by each such Subsidiary Guarantor in each direct subsidiary of
such Subsidiary Guarantor as of the Amendment Effective Date.
SECTION 3.15    Solvency. Immediately after the consummation of the Transactions
to occur on the Amendment Effective Date, including the making of each Loan to
be made or continued on the Amendment Effective Date and the application of the
proceeds of such Loans, and after giving effect to the rights of subrogation and
contribution under the Subsidiary Guarantee, (a) the fair value of the assets of
the Borrower and its subsidiaries on a consolidated basis will exceed their
debts and liabilities, subordinated, contingent or otherwise, (b) the present
fair saleable value of the assets of the Borrower and its subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Borrower and its subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured and (d) the Borrower
and its subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the business in which they are engaged, as such
business is now conducted and is proposed to be conducted following the
Amendment Effective Date.
SECTION 3.16    No Default. No Default or Event of Default has occurred and is
continuing.
SECTION 3.17    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions, and the Borrower
and its subsidiaries and to their knowledge their respective officers, directors
and employees are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower or any subsidiary
or (b) to the knowledge of the Borrower, any director, officer or employee of
the Borrower or any subsidiary that will act in any capacity in connection with
or benefit from the credit facility established hereby, is a Sanctioned Person.
No proceeds of the Loans and no Letter of Credit shall be used by the Borrower
in violation of any Anti-Corruption Law or applicable Sanctions. No
representation is made under this Section 3.17 with respect to any of the
end-user individuals of the internet services.



-54-



--------------------------------------------------------------------------------




ARTICLE IV    

Conditions
SECTION 4.01    Closing Date. The obligations of the Lenders to make the initial
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received (including
by telecopy or email transmission) from each Loan Party party to the relevant
Loan Document, a counterpart of such Loan Document signed on behalf of such Loan
Party.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders as of the Closing Date
and dated the Closing Date) of (i) Wachtell, Lipton, Rosen & Katz, counsel for
the Borrower and certain of the Loan Parties and (ii) local counsel in each
jurisdiction in which a Loan Party is organized and the laws of which are not
covered by the opinion referred to in (i) above, in each case in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties
(other than the Loan Party identified on Schedule 3.01), the authorization of
the Transactions (excluding use of proceeds) and any other legal matters
relating to the Loan Parties, this Agreement or the Transactions (excluding use
of proceeds), including a certificate of each Loan Party substantially in the
form of Exhibit E, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
(d)    The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the Chief Executive Officer, a Vice President, a
Financial Officer of the Borrower or any other executive officer of the Borrower
who has specific knowledge of the Borrower’s financial matters and is
satisfactory to the Administrative Agent, confirming that (a) the
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct as of the Closing Date and (b) as of the Closing
Date, no Default has occurred and is continuing.
(e)    There shall have been delivered to the Administrative Agent an executed
Perfection Certificate.
(f)    The Administrative Agent shall have received a solvency certificate in
the form of Exhibit I, dated the Closing Date and signed by the chief financial
officer of the Borrower.
(g)    The Administrative Agent, the Lead Arrangers and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all
out‑of‑pocket expenses (including fees of legal counsel to the Administrative
Agent, the Lead Arrangers and the Lenders) required to be reimbursed or paid by
the Borrower hereunder.
(h)    Since December 31, 2011, there shall have been no event that has had or
would reasonably be expected to have a Material Adverse Effect.
(i)    The Administrative Agent shall have received the results of a recent Lien
search with respect to each Loan Party, and such search shall reveal no Liens on
any of the assets of the Loan Parties except for Liens permitted by Section 6.02
or discharged on or prior to the Closing Date pursuant to documentation
satisfactory to the Administrative Agent.

-55-



--------------------------------------------------------------------------------




(j)    The Collateral Agent shall have received the certificates representing
the certificated Equity Interests pledged pursuant to the Pledge Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof.
(k)    Each Uniform Commercial Code financing statement or other filing required
by the Pledge Agreement shall be in proper form for filing.
(l)    Each Loan Party shall have provided the documentation and other
information requested by the Lenders that is required by regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including without limitation, the Act, in each case as requested at
least three Business Days prior to the Closing Date.
(m)    The Administrative Agent shall have received an executed promissory note
payable to the order of each Lender that requested such promissory note at least
one Business Day prior to the Closing Date (or, if requested by such Lender, to
such Lender and its registered assigns) and in a form approved by the
Administrative Agent.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.
SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than a continuation or conversion of an
existing Borrowing) and the obligation of the Issuing Bank to issue any Letter
of Credit is subject to the satisfaction of the following conditions:
(a)    The representations and warranties of each Loan Party set forth in this
Agreement shall be true and correct in all material respects (except to the
extent that any such representation and warranty is qualified by materiality or
Material Adverse Effect, in which case such representation and warranty shall be
true and correct in all respects) on and as of the date of such Borrowing,
except to the extent that any such representation and warranty relates to an
earlier date (in which case such representation and warranty shall have been
true and correct in all material respects (except to the extent that any such
representation and warranty is qualified by materiality or Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) as of such earlier date).
(b)    At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.
(c)    The Administrative Agent or Issuing Bank shall have received a borrowing
notice in accordance with Section 2.03 or a Letter of Credit request in
accordance with Section 2.17(b), as applicable.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower or other applicable Loan Party on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.
SECTION 4.03    Amendment Effective Date. The obligations of the Lenders to make
the Loans hereunder on or after the Amendment Effective Date shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received (including
by telecopy or email transmission) (i) a counterpart of this Agreement from the
Borrower and each Lender under the Original Credit Agreement immediately prior
to the Amendment Effective Date (or, if any such Lender is a Non-Consenting
Lender, its Replacement Lender in accordance with Section 2.16(c) of the
Original Credit Agreement) and (ii) from each Loan Party party to each other
relevant Loan Document (or has received on or after the Closing Date in the case
of Loan Documents continuing pursuant to Section 1.07), a counterpart of such
Loan Document signed on behalf of such Loan Party.

-56-



--------------------------------------------------------------------------------




(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders as of the Amendment
Effective Date and dated the Amendment Effective Date) of (i) Wachtell, Lipton,
Rosen & Katz, counsel for the Borrower and certain of the Loan Parties and (ii)
local counsel in each jurisdiction in which a Loan Party is organized and the
laws of which are not covered by the opinion referred to in (i) above, in each
case in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions (excluding use of proceeds) and any other
legal matters relating to the Loan Parties, this Agreement or the Transactions
(excluding use of proceeds), including a certificate of each Loan Party
substantially in the form of Exhibit E, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
(d)    The Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed by the Chief Executive Officer, a Vice
President, a Financial Officer of the Borrower or any other executive officer of
the Borrower who has specific knowledge of the Borrower’s financial matters and
is satisfactory to the Administrative Agent, confirming that (a) the
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct as of the Amendment Effective Date and (b) as of
the Amendment Effect Date, no Default has occurred and is continuing.
(e)    There shall have been delivered to the Administrative Agent an executed
Perfection Certificate.
(f)    The Administrative Agent shall have received a solvency certificate in
the form of Exhibit I, dated the Amendment Effective Date and signed by the
Chief Executive Officer, a Chief Financial Officer, a Chief Accounting Officer
or any other executive officer of the Borrower who has specific knowledge of the
Borrower’s financial matters and is satisfactory to the Administrative Agent.
(g)    The Administrative Agent, the Lead Arrangers and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Amendment
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out‑of‑pocket expenses (including fees of legal counsel to the
Administrative Agent, the Lead Arrangers and the Lenders) required to be
reimbursed or paid by the Borrower hereunder.
(h)    Since December 31, 2014, there shall have been no event that has had or
would reasonably be expected to have a Material Adverse Effect.
(i)    The Administrative Agent shall have received the results of a recent Lien
search with respect to each Loan Party, and such search shall reveal no Liens on
any of the assets of the Loan Parties except for Liens permitted by Section 6.02
or discharged on or prior to the Amendment Effective Date pursuant to
documentation satisfactory to the Administrative Agent.
(j)    To the extent not received prior to the Amendment Effective Date, the
Collateral Agent shall have received the certificates representing the
certificated Equity Interests pledged pursuant to the Pledge Agreement, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof.
(k)    The entry into and effectiveness of the Match Credit Agreement shall have
occurred substantially concurrently with the effectiveness of this Agreement.
(l)    Each Loan Party shall have provided the documentation and other
information requested by the Lenders that is required by regulatory authorities
under applicable “know your customer” and anti-

-57-



--------------------------------------------------------------------------------




money-laundering rules and regulations, including without limitation, the Act,
in each case as requested at least three Business Days prior to the Amendment
Effective Date.
(m)    The Administrative Agent shall have received an executed promissory note
payable to the order of each Lender that requested such promissory note at least
one Business Day prior to the Amendment Effective Date (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.
(n)    The Borrower shall have paid to the Administrative Agent (i) for the
ratable account of the Revolving Lenders immediately on or prior to the
Amendment Effective Date, all accrued and unpaid interest on the Revolving Loans
under the Original Credit Agreement and all accrued and unpaid fees payable
pursuant to Sections 2.09(a) and (b)(i) of the Original Credit Agreement, (ii)
for the account of the applicable Issuing Bank, all accrued and unpaid fronting
fees payable pursuant to Sections 2.09(b)(ii) of the Original Credit Agreement
and (iii) for its own account, all accrued and unpaid fees payable pursuant to
Section 2.09(c) of the Original Credit Agreement, in each case to, but not
including, the Amendment Effective Date.
(o)    The Borrower shall have paid to the Administrative Agent for the account
of each of the Revolving Lenders, as fee compensation for the making of such
Lender’s Revolving Commitment, an amendment fee as separately agreed.
The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date, and such notice shall be conclusive and binding.
ARTICLE V    

Affirmative Covenants
Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit have expired or been cash
collateralized, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01    Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit except as to the effectiveness of internal control over financial
reporting with respect to any subsidiary acquired during such fiscal year in
accordance with Regulation S-X under the Exchange Act, as interpreted by the
implementation guidance of the U.S. Securities Exchange Commission) to the
effect that such consolidated financial statements present fairly in all
material respects the financial position and results of operations of the
Borrower and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP consistently applied (except as approved by such accountants and
disclosed therein), and a schedule eliminating Unrestricted Subsidiaries and
reconciling to the financial statements in reasonable detail as determined by
the Borrower;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statement of operations as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year and the statements of stockholders’
equity and cash flows for the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of)

-58-



--------------------------------------------------------------------------------




the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial position and results of
operations of the Borrower and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied (except as approved by such
officer and disclosed therein), subject to normal year-end audit adjustments and
the absence of footnotes, and a schedule eliminating Unrestricted Subsidiaries
and reconciling to the financial statements;
(c)    within 90 days after the end of each fiscal year of the Borrower,
forecasts of the cash and cash equivalents and long-term debt line items on the
consolidated balance sheets and forecasts of the statements of operations and
cash flows, in each case of the Borrower and the Restricted Subsidiaries on a
quarterly basis for the then current fiscal year, in each case prepared by
management of Borrower and substantially in the form as the forecasts delivered
by the Borrower to the Lead Arrangers prior to the Closing Date;
(d)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.10, (iii) stating whether any change in
GAAP or in the application thereof that materially affects such financial
statements has occurred since the date of the audited financial statements
referred to in Section 3.04 and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate,
(iv) setting forth a description of any change in the jurisdiction of
organization of the Borrower or any Material Domestic Subsidiary since the date
of the most recent certificate delivered pursuant to this paragraph (d) (or, in
the case of the first such certificate so delivered, since the Closing Date) and
(v) setting forth a calculation in reasonable detail indicating which Domestic
Subsidiaries are Material Domestic Subsidiaries;
(e)    concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines and may be
limited to accounting matters and disclaim responsibility for legal
interpretations);
(f)    promptly following receipt thereof, copies of any documents described in
Section 101(k) or 101(l) of ERISA that the Borrower or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided that if the Borrower
and/or any ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan then, upon
reasonable request of the Administrative Agent, the Borrower and/or its ERISA
Affiliates shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices to the Administrative Agent (on behalf of each requesting Lender)
promptly after receipt thereof; and
(g)    promptly following any reasonable request therefor, such other
information regarding the operations, business affairs and financial position of
the Borrower or any Restricted Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent (on its own behalf or at the request of
any Lender) may reasonably request.
Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information (including, in the case of
certifications required pursuant to clause (b) above, the certifications
accompanying any such quarterly report pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002), or one or more annual or quarterly reports
containing such information, shall have been posted by the Administrative Agent
on IntraLinks or a similar site to which the Lenders have been granted access or
shall be available on the website of the SEC at http://www.sec.gov; provided
that the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e. soft copies)
of such documents. Information required to be delivered pursuant to this

-59-



--------------------------------------------------------------------------------




Section 5.01 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent. In the event any financial
statements delivered under clause (a) or (b) above shall be restated, the
Borrower shall deliver, promptly after such restated financial statements become
available, revised completed certificates with respect to the periods covered
thereby that give effect to such restatement, signed by a Financial Officer.
SECTION 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent for delivery to each Lender prompt written notice of the
following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Borrower or any Restricted
Subsidiary thereof as to which there is a reasonable likelihood of an adverse
determination that would reasonably be expected to result in a Material Adverse
Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower or its Restricted Subsidiaries in an amount which
would constitute a Material Adverse Effect; and
(d)    any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business except in each case (i) where the failure to do
so would not reasonably be expected to result in a Material Adverse Effect or
(ii) as such action is not prohibited under Sections 6.03, 6.04 or 6.05.
SECTION 5.04    Payment of Obligations. The Borrower will, and will cause each
of its Restricted Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest would not reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect.
SECTION 5.05    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Restricted Subsidiaries to (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, (b) maintain, with financially sound
and reputable insurance companies or in accordance with acceptable self
insurance practices, insurance in such amounts and against such risks as are
customarily maintained by companies of similar size engaged in the same or
similar businesses operating in the same or similar locations, and (c) and use
commercially reasonable efforts to maintain, prosecute and enforce its material
Intellectual Property, in each case except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.
SECTION 5.06    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Restricted Subsidiaries to, keep proper books of record
and account in which full, true and correct entries in all material respects are
made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its Restricted
Subsidiaries to, permit any representatives designated by the

-60-



--------------------------------------------------------------------------------




Administrative Agent or any Lender to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants
all at such reasonable times and as often as reasonably requested, provided that
such visits, inspections, examinations and discussions shall, so long as no
Default or Event of Default has occurred and is continuing, take place no more
often than one time per fiscal year on a date to be determined by, and shall be
coordinated by, the Borrower and the Administrative Agent.
SECTION 5.07    Compliance with Laws. The Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
SECTION 5.08    Use of Proceeds. The proceeds of the Loans will be used only to
finance the working capital needs and general corporate purposes of the Borrower
and its Restricted Subsidiaries.
SECTION 5.09    Subsidiary Guarantors and Collateral.
(a)    On the Amendment Effective Date (A) each Restricted Subsidiary (other
than an Excluded Subsidiary) will continue to be a party to the Subsidiary
Guarantee, (B) each Restricted Subsidiary (other than an Excluded Subsidiary and
any member of the Match Group) will continue to be a party to the Pledge
Agreement and pledge all of the Equity Interests of any Restricted Subsidiary
(other than Excluded Equity Interests) directly owned by such Restricted
Subsidiary and any other shares, stock certificates, options, interests or
rights of any nature whatsoever in respect of the Equity Interests of any
Restricted Subsidiary (other than Excluded Equity Interests) that may be issued
or granted to, or held by, such Restricted Subsidiary while this Agreement is in
effect; provided that such Restricted Subsidiary shall not be required to take
any action (including entry into any foreign pledge agreement or similar
document) other than those actions expressly set forth in this clause (B) and
deliver to the Collateral Agent any and all certificates representing such
Equity Interests (to the extent certificated and not previously delivered to the
Collateral Agent), accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank.
(b)    With respect to any Person that becomes a Restricted Subsidiary (other
than (x) an Excluded Subsidiary or (y) a subsidiary of The Match Group, Inc.,
except during a Shared Collateral Period) after the Amendment Effective Date, or
any Excluded Subsidiary (other than a subsidiary of The Match Group, Inc.,
except during a Shared Collateral Period) that ceases to constitute an Excluded
Subsidiary after the Amendment Effective Date, the Borrower will, within 30 days
thereafter (or such longer period as the Collateral Agent may agree in its sole
discretion) (i) cause such Restricted Subsidiary to (A) become a party to the
Subsidiary Guarantee, (B) except during a Collateral Suspension Period, become a
party to the Pledge Agreement or such other Collateral Document as may be
reasonably requested by the Collateral Agent, (C) except during a Collateral
Suspension Period, pledge all of the Equity Interests of any Restricted
Subsidiary (other than Excluded Equity Interests) directly owned by such
Restricted Subsidiary and any other shares, stock certificates, options,
interests or rights of any nature whatsoever in respect of the Equity Interests
of any Restricted Subsidiary (other than Excluded Equity Interests) that may be
issued or granted to, or held by, such Restricted Subsidiary while this
Agreement is in effect, (D) deliver to the Collateral Agent any and all
certificates representing such Equity Interests (to the extent certificated),
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank and (E) deliver to the Administrative Agent a certificate of
such Restricted Subsidiary, substantially in the form of Exhibit E, with
appropriate insertions and attachments, and (ii) if requested by the
Administrative Agent, deliver to the Administrative Agent one or more legal
opinions relating to the matters described above, which shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
(c)    On and after the Amendment Effective Date until the Separation Date, each
member of the Match Group that is a guarantor or borrower under the Match Credit
Agreement shall be a party to the Subsidiary Guarantee and deliver to the
Administrative Agent a certificate of the Restricted Subsidiary that owns such
Equity Interests, substantially in the form of Exhibit E, with appropriate
insertions and attachments (in each case to the extent not previously
satisfied). During the Shared Collateral Period, if any, in each case with
respect to any Equity

-61-



--------------------------------------------------------------------------------




Interests owned by a Subsidiary Guarantor that is a member of the Match Group
that are required to be pledged to the Match Facility Collateral Agent for the
benefit of the secured parties under the Match Credit Agreement, the Borrower
will, on the first day of the Shared Collateral Period (or, if later, on the
date such Equity Interests are required to be pledged under the Match Credit
Agreement) (i) cause each Restricted Subsidiary that owns such Equity Interests
to (A) become a party to the Pledge Agreement, (B) pledge all of such Equity
Interests and any other shares, stock certificates, options, interests or rights
of any nature whatsoever in respect of such Equity Interests (to the extent
pledged under the Match Credit Agreement) that may be issued or granted to, or
held by, such Restricted Subsidiary while this Agreement is in effect, and
(C) deliver to the Collateral Agent (or to the Match Facility Collateral Agent
as its bailee) any and all certificates representing such Equity Interests (to
the extent certificated), accompanied by undated stock powers or other
appropriate instruments of transfer executed in blank, and (ii) if requested by
the Administrative Agent, deliver to the Administrative Agent one or more legal
opinions relating to the matters described in this clause (c), which shall cover
matters, and be in a form, substantially the same as previously provided to the
Administrative Agent under Section 4.03(b) to the extent applicable from
Wachtell, Lipton Rosen & Katz or such other counsel reasonably satisfactory to
the Administrative Agent. At the time of the initial pledge pursuant to this
Section 5.09(c), the Administrative Agent shall have received executed
counterparts of the Pari Passu Intercreditor Agreement substantially
simultaneously therewith.
SECTION 5.10    Collateral Suspension Period.
(a)    Notwithstanding anything to the contrary contained in this Agreement, any
Loan Document or any other document executed in connection herewith, if a
Collateral Suspension Date occurs (including any subsequent Collateral
Suspension Date after the occurrence of an immediately preceding Collateral
Reinstatement Date), then the Borrower shall be entitled to request the release
of any or all of the Liens granted pursuant to the Collateral Documents on the
Collateral (other than, during any Shared Collateral Period, Collateral pledged
pursuant to Section 5.09(c)), and upon delivery to the Administrative Agent and
Collateral Agent of the Officer’s Certificate set forth in clause (iv) of the
definition of “Collateral Suspension Date,” such Liens securing Obligations
shall automatically terminate. In connection with the foregoing, the Collateral
Agent shall, within a reasonable period of time following the request and at the
sole cost and expense of the Loan Parties, assign, transfer and deliver to the
applicable Loan Parties, without recourse to or warranty by the Collateral Agent
except as to the fact that the Collateral Agent has not encumbered the released
assets, such of the Collateral or any part thereof (other than, during any
Shared Collateral Period, Collateral pledged pursuant to Section 5.09(c)) to be
released as may be in possession of the Collateral Agent and as shall not have
been sold or otherwise applied pursuant to the terms hereof, and, with respect
to any other Collateral (other than, during any Shared Collateral Period,
Collateral pledged pursuant to Section 5.09(c)), such documents and instruments
(including UCC-3 termination financing statements or releases) as the Borrower
shall reasonably request to evidence such termination and release. During any
Collateral Suspension Period, the terms and conditions of the Collateral
Documents, including all covenants and representations and warranties contained
therein, shall not apply to the Loan Parties (other than, during any Shared
Collateral Period, with respect to the Collateral pledged pursuant to Section
5.09(c) and the pledgers thereof).Notwithstanding clause (a) above, if after any
Collateral Suspension Date (i) either (x) the Borrower’s corporate credit/family
rating subsequently falls below BBB- by S&P or Baa3 by Moody’s or (y) either S&P
or Moody’s (or a successor thereto) ceases to provide a corporate credit/family
rating for the Borrower, (ii) any Loan Party incurs a Lien pursuant to Section
6.02(g) or (iii) the Borrower notifies the Administrative Agent in writing that
it has elected to terminate the Collateral Suspension Period (the occurrence of
any event in clause (i), (ii), or (iii), a “Collateral Reinstatement Event”),
the Collateral Suspension Period with respect to such Collateral Suspension Date
shall automatically terminate and all Collateral and the Collateral Documents,
and all Liens granted or purported to be granted therein, released pursuant to
clause (a) above shall be automatically reinstated on the same terms as of the
applicable Collateral Reinstatement Date (as defined below) and the Loan Parties
shall take all actions and execute and deliver all documents including the
delivery of a new pledge agreement and UCC-1 financing statements (collectively,
the “New Collateral Documents”) and stock certificates accompanied by stock
powers reasonably requested by the Administrative Agent as necessary to create
and perfect the Liens of the Collateral Agent in such Collateral, substantially
consistent with the provisions of Section 4.03 of this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent (collectively, the
“Collateral Reinstatement Requirements”), within 30 days of such Collateral
Reinstatement Event (or such longer period as the Administrative Agent may agree
in its sole discretion) (the first date on which a new pledge agreement is
required to be delivered pursuant to the foregoing, the “Collateral

-62-



--------------------------------------------------------------------------------




Reinstatement Date”). The Collateral Agent is hereby authorized to enter into
any New Collateral Documents in connection with any Collateral Reinstatement
Event.
SECTION 5.11    Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent, the
Borrower shall, and shall cause the Subsidiary Guarantors to, (a) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Loan Document, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject any Loan Party’s Equity Interests to the
Liens granted by the Pledge Agreement to the extent required thereunder and
(iii) perfect and maintain the validity, effectiveness and priority of the
Pledge Agreement and any of the Liens created thereunder. Notwithstanding the
foregoing, neither the Borrower nor any subsidiary shall be required to comply
with the provisions of clauses (b)(ii) or (iii) of this Section 5.11 during any
Collateral Suspension Period.
ARTICLE VI    

Negative Covenants
Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or have been cash collateralized, the
Borrower covenants and agrees with the Lenders that:
SECTION 6.01    Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
(a)    Indebtedness incurred under the Loan Documents;
(b)    (i) Pari Passu Indebtedness, so long as after giving pro forma effect to
the incurrence of such Pari Passu Indebtedness and any substantially concurrent
use of the proceeds thereof, (x) the Priority and Secured Leverage Ratio as of
the last day of the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) shall be less
than or equal to 1.75 to 1.00, (y) no Default shall have occurred and be
continuing and (z) the Borrower shall be in compliance with Section 6.10, in
each case on the date of such incurrence and (ii) any Refinancing Indebtedness
thereof;
(c)    (i) Indebtedness of the Borrower or any other subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets (provided that such
Indebtedness is incurred or assumed prior to or within 90 days after such
acquisition or the completion of such construction or improvement and the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets) in an aggregate amount
under this clause (c) not to exceed the greater of $75,000,000 and 2.0% of Total
Assets as of the time of incurrence; provided that (x) no Default shall have
occurred and be continuing and (y) the Borrower shall be in compliance with
Section 6.10 and (ii) any Refinancing Indebtedness thereof;
(d)    any Indebtedness of any Loan Party that is not secured by any Lien on the
assets of the Borrower or of any Restricted Subsidiary so long as (i) after
giving pro forma effect to the incurrence of such Indebtedness and any
substantially concurrent use of the proceeds thereof, (A) no Default shall have
occurred and be continuing and (B) the Borrower shall be in compliance with
Section 6.10, and (ii) other than with respect to Indebtedness the aggregate
amount of which shall not exceed $25,000,000, such Indebtedness under this
clause (d) has a final maturity date occurring after the date that is 90 days
after the latest final maturity date applicable to the Loans at the time such
Indebtedness is incurred and does not

-63-



--------------------------------------------------------------------------------




require any mandatory prepayments other than in connection with a Change of
Control or with the net cash proceeds from any Disposition;
(e)    (i) Priority Indebtedness so long as after giving pro forma effect to the
incurrence of such Priority Indebtedness and any substantially concurrent use of
the proceeds thereof, (x) the aggregate principal amount of Priority
Indebtedness (without duplication) outstanding at the time of such incurrence
does not exceed the greater of $280,000,000 and 50.0% of Consolidated EBITDA for
the then most recently ended Test Period for which financial statements have
been delivered pursuant to Section 5.01(a) or (b), (y) no Default shall have
occurred and be continuing and (z) the Borrower shall be in compliance with
Section 6.10, in each case, on the date of such incurrence; and (ii) any
Refinancing Indebtedness thereof;
(f)    Guarantees of any Indebtedness permitted pursuant to this Section 6.01;
in each case so long as in the case of clauses (b) and (d) above, and the Senior
Notes and any Refinancing Indebtedness thereof, the Loans are guaranteed by such
Restricted Subsidiary to at least the same extent;
(g)    Indebtedness related to the Senior Notes and any Refinancing Indebtedness
thereof;
(h)    (x) Indebtedness of the Borrower owed to any Restricted Subsidiary or of
a Restricted Subsidiary owed to any other Restricted Subsidiary or the Borrower
and (y) guarantees by any Restricted Subsidiary or the Borrower of any
Indebtedness of the Borrower or any other Restricted Subsidiary; provided,
however, that upon any such Indebtedness being owed to any Person other than the
Borrower or a Restricted Subsidiary or any such guarantee being of Indebtedness
of any Person other than the Borrower or a Restricted Subsidiary, as applicable,
the Borrower or such Restricted Subsidiary, as applicable, shall be deemed to
have incurred Indebtedness not permitted by this clause (h);
(i)    Indebtedness outstanding on the Amendment Effective Date and set forth on
Schedule 6.01 and any Refinancing Indebtedness thereof;
(j)    (i) Indebtedness of any Person which becomes a Restricted Subsidiary
after the Closing Date or is merged with or into or consolidated or amalgamated
with the Borrower or any Restricted Subsidiary after the Closing Date and
Indebtedness expressly assumed in connection with the acquisition of an asset or
assets from any other Person; provided that (A) such Indebtedness existed at the
time such Person became a Restricted Subsidiary or of such merger,
consolidation, amalgamation or acquisition and was not created in anticipation
thereof and (B) immediately after such Person becomes a Restricted Subsidiary or
such merger, consolidation, amalgamation or acquisition, (x) no Default shall
have occurred and be continuing and (y) the Borrower shall be in pro forma
compliance with Section 6.10 and (ii) any Refinancing Indebtedness of such
Indebtedness described in clause (i);
(k)    Indebtedness constituting Investments not prohibited under Section 6.11
(other than Section 6.11(g));
(l)    Indebtedness in respect of bid, performance, surety bonds or completion
bonds issued for the account of the Borrower or any Restricted Subsidiary in the
ordinary course of business, including guarantees or obligations of the Borrower
or any Restricted Subsidiary with respect to letters of credit supporting such
bid, performance, surety or completion obligations;
(m)    Indebtedness owed to any officers or employees of the Borrower or any
Restricted Subsidiary; provided that the aggregate principal amount of all such
Indebtedness shall not exceed $5,000,000 at any time outstanding;
(n)    Indebtedness arising or incurred as a result of or from the adjudication
or settlement of any litigation or from any arbitration or mediation award or
settlement, in any case involving the Borrower

-64-



--------------------------------------------------------------------------------




or any Restricted Subsidiary, provided that the judgment, award(s) and/or
settlements to which such Indebtedness relates would not constitute an Event of
Default under Section 7.01(j);
(o)    indemnification, adjustment of purchase price, deferred purchase price,
contingent consideration or other compensation or similar obligations, in each
case, incurred or assumed in connection with the acquisition or disposition of
any business or assets of the Borrower or any Restricted Subsidiary or Equity
Interests of a Restricted Subsidiary, other than Guarantees of Indebtedness
incurred by any Person acquiring all or any portion of such business, assets or
Equity Interests for the purpose of financing or in contemplation of any such
acquisition; provided that, in the case of a disposition, the maximum aggregate
liability in respect of all such obligations incurred or assumed in connection
with such disposition outstanding under this clause (o) shall at no time exceed
the gross proceeds (including Fair Market Value of noncash proceeds measured at
the time such noncash proceeds are received) actually received by the Borrower
and the Restricted Subsidiaries in connection with such disposition;
(p)    unsecured Indebtedness in respect of obligations of the Borrower or any
of its Restricted Subsidiaries to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms (which require that all such
payments be made within 60 days after the incurrence of the related obligations)
in the ordinary course of business and not in connection with the borrowing of
money;
(q)    letters of credit, bank guarantees, warehouse receipts or similar
instruments issued to support performance obligations and trade letters of
credit (other than obligations in respect of other Indebtedness) in the ordinary
course of business;
(r)    Indebtedness arising (A) from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of incurrence or (B)
under any customary cash pooling or cash management agreement with a bank or
other financial institution in the ordinary course of business;
(s)    Indebtedness representing deferred compensation incurred in the ordinary
course of business;
(t)    Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
(u)    Indebtedness supported by a letter of credit, bank guarantee or similar
instrument, in principal amount not in excess of the stated amount of such
letter of credit, bank guarantee or similar instrument;
(v)    the disposition of accounts receivable in connection with receivables
factoring arrangements in the ordinary course of business;
(w)    Indebtedness of the Borrower consisting of obligations for the payment of
letters of credit in commitment amounts not to exceed $10,000,000 in the
aggregate at any one time outstanding, excluding any commitment amounts for
letters of credit issued pursuant to Indebtedness incurred under any other
clause of this Section 6.01;
(x)    any guarantee by the Borrower or any of its Restricted Subsidiaries, in
the ordinary course of business, of obligations of suppliers, customers,
franchisees and licensees of the Borrower or any of its Restricted Subsidiaries;
and
(y)    to the extent constituting Indebtedness, the Match Transactions;

-65-



--------------------------------------------------------------------------------




provided that any Indebtedness in respect of the Liberty Bonds will be deemed
incurred pursuant to Section 6.01(e) on the Closing Date. Accrual of interest,
the accretion of accreted value and the payment of interest in the form of
additional Indebtedness will not be deemed to be an incurrence of Indebtedness
for purposes of this Section 6.01.
SECTION 6.02    Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)    Permitted Encumbrances;
(b)    any Lien on any property or asset of the Borrower or any Restricted
Subsidiary (or any improvements or accession thereto or proceeds therefrom)
existing on the Amendment Effective Date and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the Amendment Effective Date and any
Refinancing Indebtedness in respect thereof;
(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any property
or asset of any Person that becomes a Restricted Subsidiary after the Closing
Date prior to the time such Person becomes a Restricted Subsidiary; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be, and any Refinancing
Indebtedness in respect thereof;
(d)    Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Section 6.01(c); provided that (i) such Liens are incurred
prior to or within 90 days after such acquisition or the completion of such
construction and improvement with the acquisition of such fixed or capital
assets, and (ii) such Liens do not at any time encumber any of its existing
property other than the property financed by such Indebtedness;
(e)    deposits, reserves and other Liens securing credit card operations of the
Borrower and its Restricted Subsidiaries;
(f)    Liens created by the Collateral Documents or otherwise securing the
Obligations;
(g)    Liens securing Indebtedness permitted pursuant to Section 6.01(b), so
long as, in each case, the Obligations are secured equally and ratably with (or
better than) such Liens;
(h)    Liens securing Indebtedness permitted pursuant to Section 6.01(e);
(i)    Liens securing Guarantees of Indebtedness permitted pursuant to Section
6.01(a), (b) and (e); provided that, with respect to any such Liens securing
Guarantees of Indebtedness permitted pursuant to Section 6.01(b), the
Obligations are secured equally and ratably with (or better than) such Liens;
(j)    Liens that do not secure Indebtedness and do not interfere with the
material operations of the Borrower and the Restricted Subsidiaries and do not
individually or in the aggregate materially impair the value of the assets of
the Borrower and the Restricted Subsidiaries;
(k)    Liens deemed to secure Capital Lease Obligations incurred in connection
with any sale and leaseback transaction permitted by Section 6.08;
(l)    licenses, sublicenses, leases or subleases that do not interfere in any
material respect with the business of the Borrower or any Restricted Subsidiary;

-66-



--------------------------------------------------------------------------------




(m)    any interest or title of a lessor or sublessor under, and Liens arising
from Uniform Commercial Code financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases and
subleases permitted hereunder;
(n)    normal and customary rights of setoff upon deposits of cash or other
Liens originating solely by virtue of any statutory or common law provision
relating to bankers liens, rights of setoff or similar rights in favor of banks
or other depository institutions and not securing any Indebtedness;
(o)    Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
(p)    Liens solely on any cash earnest money deposits made by the Borrower or
any Restricted Subsidiary in connection with any letter of intent or purchase
agreement in respect of any acquisition or other investment by the Borrower or
any Restricted Subsidiary;
(q)    Liens securing the Liberty Bonds and any Guarantees thereof;
(r)    any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in clause (b), (c),
(d), (g), (h), (i) or (q); provided that with respect to (b), (c) and (d),
(x) the obligations secured thereby shall be limited to the obligations secured
by the Lien so extended, renewed or replaced (and, to the extent provided in
such clauses, extensions, renewals and replacements thereof) and (y) such Lien
shall be limited to all or a part of the assets that secured the Lien so
extended, renewed or replaced;
(s)    Liens encumbering deposits made to secure obligations arising from common
law, statutory, regulatory, contractual or warranty requirements of the Borrower
or any Restricted Subsidiary, including rights of offset and setoff;
(t)    Liens securing Hedging Obligations entered into for bona fide hedging
purposes of the Borrower or any Restricted Subsidiary not for the purpose of
speculation;
(u)    Liens in favor of a Loan Party;
(v)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods and Liens in the ordinary course of business in favor of issuers of
performance and surety bonds or bid bonds or with respect to health, safety and
environmental regulations (other than for borrowed money) or letters of credit
or bank guarantees issued to support such bonds or requirements pursuant to the
request of and for the account of such Person in the ordinary course of
business;
(w)    Interests of vendors in inventory arising out of such inventory being
subject to a “sale or return” arrangement with such vendor or any consignment by
any third party of any inventory;
(x)    Liens securing Indebtedness owed by (a) a Restricted Subsidiary to the
Borrower or to any other Restricted Subsidiary that is a Subsidiary Guarantor or
(b) the Borrower to a Subsidiary Guarantor;
(y)    Liens securing obligations pursuant to cash management agreements and
treasury transactions;
(z)    Liens arising under any retention of title, hire purchase or conditional
sale arrangement or arrangements having similar effect in respect of goods
supplied to the Borrower and its Restricted Subsidiaries in the ordinary course
of trading and on the supplier’s standard or usual terms; and

-67-



--------------------------------------------------------------------------------




(aa)    Liens on Equity Interests of the members of the Match Group (other than
The Match Group, Inc.) and, during the Shared Collateral Period (if any), the
Collateral, in each case securing Indebtedness permitted under Section 6.01(y)
and Guarantees thereof permitted by Section 6.01(f); provided that, during the
Shared Collateral Period (if any), the Obligations are secured by the Equity
Interests of the members of the Match Group and the other Collateral on a pari
passu basis with such Liens;
provided that, at any time other than during a Collateral Suspension Period, no
voluntary Lien shall be created, incurred, assumed or permitted to exist on any
Equity Interests of any Restricted Subsidiary required to be pledged to secure
the Obligations hereunder other than (i) Permitted Encumbrances described in
clauses (a), (b) and (e) of the definition of “Permitted Encumbrances,” (ii)
Liens securing the Obligations, (iii) Liens securing Pari Passu Indebtedness or
Priority Indebtedness (and Liens securing Guarantees thereof permitted by
Section 6.01(f)) and (iv) Liens permitted under 6.02(aa) above.
SECTION 6.03    Fundamental Changes. The Borrower will not, and will not permit
any Restricted Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or Dispose of
(in one transaction or in a series of related transactions) all or substantially
all of its assets, or all or substantially all of the stock of any of its
Restricted Subsidiaries (in each case, whether now owned or hereafter acquired),
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing:
(i)    any Person may merge or be consolidated with or into the Borrower in a
transaction in which the Borrower is the continuing or surviving Person;
(ii)    any Person (other than the Borrower) may merge or consolidate with or
into any Restricted Subsidiary in a transaction in which the surviving entity is
or becomes a Restricted Subsidiary; provided that, if such Person is a
Subsidiary Guarantor, the surviving entity is the Borrower or is or
substantially concurrently becomes a Subsidiary Guarantor;
(iii)    any merger, consolidation, Disposition, liquidation or dissolution not
prohibited by Sections 6.04, 6.05 and 6.11 shall be permitted;
(iv)    any Restricted Subsidiary may Dispose of its assets, and the Borrower or
any Restricted Subsidiary may Dispose of any stock of any of its Restricted
Subsidiaries, in each case to the Borrower or to another Restricted Subsidiary;
(v)    any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
and
(vi)    a Match Disposition shall be permitted.
SECTION 6.04    Disposition of Property. The Borrower will not, and will not
permit any Restricted Subsidiary to, directly or indirectly, consummate any
Asset Sale unless at the time of such transaction and after giving effect
thereto and to the use of proceeds thereof (i) no Default shall have occurred
and be continuing and (ii) the Borrower or such Restricted Subsidiary, as the
case may be, receives consideration at least equal to the Fair Market Value of
the assets sold or otherwise disposed of, and (iii) in the case of an Asset Sale
other than an Asset Swap, at least 75% of the consideration therefor received by
the Borrower or such Restricted Subsidiary, as the case may be, is in the form
of cash or Cash Equivalents; provided that the amount of:
(i)    any liabilities (as reflected in the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet or in the footnotes thereto, or if
incurred or accrued subsequent to the date of such balance sheet, such
liabilities that would have been shown on the Borrower’s or such Restricted
Subsidiary’s balance sheet or in the footnotes thereto if such incurrence or
accrual had taken place on the date of such balance sheet) of the Borrower or
such Restricted Subsidiary other than liabilities that are by their terms

-68-



--------------------------------------------------------------------------------




subordinated in right of payment to the Loans, that are assumed by the
transferee of any such assets and for which the Borrower and all of its
Restricted Subsidiaries have been validly released by all creditors in writing,
(ii)    any securities, notes or other similar obligations received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to
the extent so converted) within 180 days following the closing of such Asset
Sale, and
(iii)    any Designated Noncash Consideration received by the Borrower or any
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Noncash Consideration received pursuant
to this clause (iii) that is at that time outstanding, not to exceed an amount
equal to the greater of $100,000,000 or 3.0% of Total Assets at the time of the
receipt of such Designated Noncash Consideration, with the Fair Market Value of
each item of Designated Noncash Consideration being measured at the time
received and without giving effect to subsequent changes in value,
shall be deemed to be cash or Cash Equivalents for purposes of this provision
and for no other purpose; provided, further, the Borrower will not, and will not
permit any Restricted Subsidiary to, directly or indirectly, consummate a Search
Disposition.
SECTION 6.05    Restricted Payments. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, declare or make, directly or indirectly,
any Restricted Payment, except:
(i)    the payment by the Borrower or any Restricted Subsidiary of any dividend
or the consummation of any irrevocable redemption within 60 days after the date
of declaration thereof or giving the notice of the redemption, if on the date of
declaration or notice the payment would have complied with the provisions of the
Indenture (assuming, in the case of redemption, the giving of the notice would
have been deemed to be a Restricted Payment at such time and such deemed
Restricted Payment would have been permitted at such time);
(ii)    the Borrower may declare or make a Restricted Payment with respect to
its Equity Interest payable solely in Qualified Equity interests or redeem any
of its Equity Interests in exchange for, or out of the proceeds of the
substantially concurrent issuance and sale of, Qualified Equity Interests or
through accretion or accumulation of such dividends on such Equity Interests;
(iii)    repurchase, redemption or other acquisition for value by the Borrower
of, Equity Interests of the Borrower held by officers, directors or employees or
former officers, directors or employees of the Borrower and any Restricted
Subsidiary (or their transferees, estates or beneficiaries under their estates),
upon their death, disability, retirement, severance or termination of employment
or service; provided that the aggregate cash consideration paid for all such
redemptions shall not exceed $10,000,000 during any twelve consecutive months
(with unused amounts in any period being carried over to succeeding periods);
provided, further, that cancellation of Indebtedness owing to the Borrower or
any Restricted Subsidiary from any current or former officer, director or
employee (or any permitted transferees thereof) of the Borrower or any of its
Restricted Subsidiaries (or any direct or indirect parent company thereof), in
connection with a repurchase of Equity Interests of the Borrower from such
Persons will not be deemed to constitute a Restricted Payment for purposes of
this covenant or any other provisions of the Indenture;
(iv)    repurchases of Equity Interests deemed to occur (a) upon the exercise of
stock options, warrants, or similar rights if the Equity Interests represent all
or a portion of the exercise price thereof or (b) in connection with the
satisfaction of any withholding Tax obligations incurred relating to the vesting
or exercise of stock options, warrants, restricted stock units or similar
rights;

-69-



--------------------------------------------------------------------------------




(v)    any Restricted Payment made out of the net cash proceeds of the
substantially concurrent sale of, or made by exchange for, Qualified Equity
Interests of the Borrower (other than Qualified Equity Interests issued or sold
to a Restricted Subsidiary of the Borrower or an employee stock ownership plan
or to a trust established by the Borrower or any of its Restricted Subsidiaries
for the benefit of their employees) or a substantially concurrent cash capital
contribution received by the Borrower from its stockholders;
(vi)    payments or distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger or
transfer of all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries that complies with the provisions of Section 6.03; and
(vii)    any Restricted Subsidiary may declare or make a Restricted Payment with
respect to the Equity Interests of such Restricted Subsidiary to the Borrower or
any other Restricted Subsidiary (and, in the case of a Restricted Subsidiary
that is not a Wholly Owned Subsidiary, to each owner of Equity Interests of such
Restricted Subsidiary such that the Borrower or Restricted Subsidiary receives
at least its pro rata share of such dividend or distribution).
Notwithstanding the foregoing, the Borrower and its Restricted Subsidiaries
shall be permitted to declare and make and agree to pay and pay any Restricted
Payment (including any Match Disposition); provided that after giving pro forma
effect to such Restricted Payment, (i) no Default shall have occurred and be
continuing and (ii) the Borrower shall be in compliance with Section 6.10;
provided, further, no distribution in connection with a Search Disposition will
be permitted pursuant to this Section 6.05.
SECTION 6.06    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions
(including amendments or modifications to prior or existing transactions) with,
any of its Affiliates involving payment or consideration in excess of
$5,000,000, except:
(a)    for transactions at prices and on terms and conditions not less favorable
to the Borrower or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, as determined by the Borrower;
(b)    transactions between or among the Borrower and its Restricted
Subsidiaries not involving any other Affiliate;
(c)    pursuant to, as determined by the Borrower, reasonable director, officer
and employee compensation (including bonuses) and other benefits (including
retirement, health, and stock compensation plans) and indemnification
arrangements and performance of such arrangements;
(d)    any Restricted Payment permitted by Section 6.05;
(e)    ordinary course overhead arrangements in which any Restricted Subsidiary
or Unrestricted Subsidiary participates;
(f)    any Investment permitted by Section 6.11;
(g)    (x) any agreement or arrangement in effect on the Amendment Effective
Date and any amendment or replacement thereof that is not more disadvantageous
to the Lenders in any material respect than the agreement or arrangement in
effect on the Amendment Effective Date; or (y) any transaction pursuant to any
agreement or arrangement referred to in the immediately preceding clause (x);

-70-



--------------------------------------------------------------------------------




(h)    any transaction with a joint venture or similar entity which would be
subject to this Section 6.06 solely because the Borrower or a Restricted
Subsidiary owns an equity interest in or otherwise controls such joint venture
or similar entity;
(i)    any transaction entered into by a Person prior to the time such Person
becomes a Restricted Subsidiary or is merged or consolidated with or into the
Borrower or a Restricted Subsidiary;
(j)    any transaction with an Affiliate where the only consideration paid by
the Borrower or any Restricted Subsidiary is Qualified Equity Interests;
(k)    the issuance or sale of any Qualified Equity Interests;
(l)    any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise, in each case pursuant to, or the funding of, employment
arrangements, stock options and stock ownership plans in the ordinary course of
business;
(m)(    any employment agreements entered into by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business and the transactions
pursuant thereto; and
(n)    transactions between any one or more members of the IAC Group and any one
or more members of the Match Group in connection with the Match Transactions.
SECTION 6.07    Changes in Fiscal Periods. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, change its fiscal year to end on a
day other than December 31 or change its method of determining fiscal quarters.
SECTION 6.08    Sales and Leasebacks. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into any arrangement with any
Person (other than the Borrower or a Restricted Subsidiary) providing for the
leasing by the Borrower or any Restricted Subsidiary of real or personal
property that has been or is to be sold or transferred by the Borrower or any
Restricted Subsidiary to such Person or to any other Person to whom funds have
been or are to be advanced by such Person on the security of such property or
rental obligations of the Borrower or any Restricted Subsidiary unless (i) the
lease in such arrangement is a capital lease and such capital lease may be
entered into at such time pursuant to Section 6.01 and 6.02 or (ii) the lease in
such arrangement is not a capital lease and the aggregate proceeds from such
arrangement and other such arrangements since the Amendment Effective Date do
not exceed the greater of $25,000,000 and 1.0% of Consolidated EBITDA for the
then most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or (b).
SECTION 6.09    Clauses Restricting Subsidiary Distributions. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Restricted Subsidiary to (a)
pay dividends or make any other distributions on or in respect of its Equity
Interests held by the Borrower or a Restricted Subsidiary, (b) make loans or
advances or pay any Indebtedness or other obligation owed to the Borrower or any
Subsidiary Guarantor or (c) transfer any of its assets to the Borrower or any
Subsidiary Guarantor, except for such encumbrances or restrictions existing
under or by reason of:
(i)    any encumbrances or restrictions existing under this Agreement and the
other Loan Documents;
(ii)    encumbrances or restrictions with respect to a Restricted Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the capital stock or assets of
such Restricted Subsidiary;

-71-



--------------------------------------------------------------------------------




(iii)    encumbrances or restrictions under any agreement governing Capital
Lease Obligations secured by Liens permitted by Section 6.02, so long as such
restrictions apply only to the assets subject to such Liens or relating to such
Capital Lease Obligations, as the case may be;
(iv)    encumbrances or restrictions under any agreement listed on Schedule 6.09
as in effect on the Amendment Effective Date;
(v)    encumbrances or restrictions under any agreement of any Person that
becomes a Restricted Subsidiary after the Closing Date that existed prior to the
time such Person became a Restricted Subsidiary; provided that such restrictions
are not created in contemplation of or in connection with such acquisition;
(vi)    any other instrument or agreement entered into after the Closing Date
that contains encumbrances and restrictions that, as determined by the Borrower,
will not materially adversely affect the Borrower’s ability to make payments on
the Loans;
(vii)    encumbrances or restrictions existing under or by reason of applicable
law, regulation or order;
(viii)    non-assignment provisions of any contract or lease entered into in the
ordinary course of business;
(ix)    encumbrances or restrictions imposed under any agreement to sell assets,
including Qualified Equity Interests of such Restricted Subsidiary, permitted
under this Agreement to any Person pending the closing of such sale;
(x)    encumbrances or restrictions relating to any Lien permitted under this
Agreement imposed by the holder of such Lien that limit the right of the
relevant obligor to transfer assets that are subject to such Lien;
(xi)    encumbrances or restrictions relating to any Lien on any asset or
property at the time of acquisition of such asset or property by the Borrower or
any Restricted Subsidiary;
(xii)    customary provisions in partnership agreements, limited liability
company organizational governance documents, joint venture agreements,
shareholder agreements and other similar agreements that restrict the transfer
of ownership interests in such partnership, limited liability company, joint
venture, corporation or similar Person;
(xiii)    encumbrances or restrictions on cash or other deposits or net worth
imposed by suppliers, customers or landlords under contracts entered into in the
ordinary course of business;
(xiv)    Indebtedness incurred in compliance with Section 6.01(c) that imposes
restrictions of the nature described in clause (c) above on the assets acquired;
(xv)    with respect to clause (c) only, any encumbrance or restriction
consisting of customary nonassignment provisions in leases governing leasehold
interests, licenses, joint venture agreements and agreements similar to any of
the foregoing to the extent such provisions restrict the transfer of the
property subject to such leases, licenses, joint venture agreements or similar
agreements;
(xvi)    with respect to clause (c) only, any encumbrance or restriction
contained in security agreements or mortgages securing Indebtedness of a
Restricted Subsidiary to the extent such encumbrance or restriction restricts
the transfer of the property subject to such security agreements or mortgages;

-72-



--------------------------------------------------------------------------------




(xvii)    any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, agreements, instruments or
obligations referred to in this Section 6.09; provided that, as determined by
the Borrower, such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings (a) are not materially
more restrictive with respect to such encumbrances and restrictions than those
prior to such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings or (b) will not materially
adversely affect the Borrower’s ability to make payments on the Loans; and
(xviii)    encumbrances or restrictions imposed on any member of the Match Group
in connection with the Match Transactions.
SECTION 6.10    Consolidated Leverage Ratio. The Borrower will not permit the
Consolidated Leverage Ratio as of the last day of any Test Period to be more
than 3.25 to 1.00.
SECTION 6.11    Investments. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, make any advance, loan, extension of credit (by
way of Guarantee or otherwise) or capital contribution to, or purchase any
Equity Interests, bonds, notes, debentures or other debt securities of, or any
assets constituting a business unit of, or incur any Unrestricted Subsidiary
Support Obligations with respect to, any other Person (all of the foregoing,
“Investments”) except:
(a)    extensions of trade credit and credit to customers in the ordinary course
of business;
(b)    Investments in cash and Cash Equivalents and Investments that were Cash
Equivalents when made;
(c)    loans and advances to directors, employees and officers of the Borrower
or any Restricted Subsidiary in the ordinary course of business (including for
travel, entertainment and relocation expenses) in an aggregate principal amount
for the Borrower and its Restricted Subsidiaries not to exceed $10,000,000 at
any one time outstanding;
(d)    Investments made by the Borrower or any Restricted Subsidiary in the
Borrower or any Restricted Subsidiary;
(e)    Investments (including Investments in the Match Group but excluding
Investments directly or indirectly in any other Unrestricted Subsidiaries) made
at any time if, after giving pro forma effect thereto, (i) the Borrower shall be
in compliance with Section 6.10 and (ii) no Default shall have occurred and be
continuing;
(f)    any Investment existing on, or made pursuant to binding commitments
existing on, the Amendment Effective Date and disclosed to the Lenders in
writing on the Amendment Effective Date;
(g)    Investments not prohibited by Section 6.05;
(h)    Investments in Unrestricted Subsidiaries in an aggregate amount not to
exceed $100,000,000 in any fiscal year; provided that if Investments in
Unrestricted Subsidiaries are not made in such amount, any unused amount may be
carried forward for the next two fiscal years, determined net of any cash
recoveries actually received in respect of such Investments (it being understood
that, if an Unrestricted Subsidiary becomes a Restricted Subsidiary, there will
be deemed to have occurred a cash recovery of all Investments made in such
subsidiary on or after the Closing Date); provided that after giving pro forma
effect to each such Investment, no Default shall have occurred and be
continuing;
(i)    Guarantees not prohibited by Section 6.01;

-73-



--------------------------------------------------------------------------------




(j)    Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of the Borrower;
(k)    accounts, chattel paper and notes receivable arising from the sale or
lease of goods or the performance of services in the ordinary course of
business;
(l)    Investments received in connection with the bankruptcy or reorganization
of suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, suppliers and customers arising in the ordinary course of
business;
(m)    Investments, including in joint ventures of the Borrower or any
Restricted Subsidiary, in an amount not to exceed at any one time outstanding
the greater of $75,000,000 or 2.00% of Total Assets;
(n)    Investments arising out of the receipt by the Borrower or a Restricted
Subsidiary of noncash consideration for the sale of assets permitted under
Section 6.04;
(o)    Guarantees by the Borrower or any Restricted Subsidiary of operating
leases (other than Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case entered into by the Borrower or
Restricted Subsidiary in the ordinary course of business;
(p)    lease, utility and other similar deposits in the ordinary course of
business; and
(q)    to the extent constituting Investments, the Match Transactions.
ARTICLE VII    

Events of Default
SECTION 7.01    Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section
7.01) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in this Agreement or any other Loan Document or
any amendment, modification or waiver in respect thereof, or in any certificate
furnished pursuant to this Agreement or any other Loan Document or any
amendment, modification or waiver in respect thereof, shall prove to have been
incorrect in any material respect when made or deemed made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document to which it
is a party (other than those specified in clause (a), (b), (c) or (d) of this
Section 7.01), and such failure shall continue unremedied for a period of 30
days after written notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender);

-74-



--------------------------------------------------------------------------------




(f)    the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
any applicable grace period therefor;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice) the holder or holders of any Material Indebtedness
or any trustee or agent on its or their behalf to cause any Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Restricted Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (to the extent not adequately covered by insurance) shall
be rendered against the Borrower, any Material Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 60 consecutive
days during which execution shall not be effectively stayed;
(k)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;
(l)    at any time other than during a Collateral Suspension Period, the Pledge
Agreement shall cease, for any reason, to be in full force and effect, or any
Loan Party shall so assert in writing, or any material Lien created by the
Pledge Agreement shall cease to be enforceable and of the same effect and
priority purported to be created thereby (except, in each case, as permitted
under the Loan Documents);
(m)    this Agreement or the Subsidiary Guarantee shall cease, for any reason,
to be in full force and effect, or any Loan Party shall so assert in writing,
except as permitted under the Loan Documents; or
(n)    Change of Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Revolving Commitments, and thereupon the Revolving Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable

-75-



--------------------------------------------------------------------------------




during the continuation of such event) by the Borrower, and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind (other than notice from the
Administrative Agent), all of which are hereby waived by the Borrower and (iii)
require all outstanding Letters of Credit to be cash collateralized in
accordance with Section 2.17(k); and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Section 7.01, the Revolving
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.
ARTICLE VIII    

The Administrative Agent
SECTION 8.01    Appointment and Authorization. Each of the Lenders hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
SECTION 8.02    Administrative Agent and Affiliates. The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Restricted Subsidiary or other Affiliate thereof as if it
were not the Administrative Agent hereunder.
SECTION 8.03    Action by Administrative Agent. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
the other Loan Documents. Without limiting the generality of the foregoing, (a)
the Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02 or 9.03), and (c) except as expressly set forth herein,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Restricted Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02 or 9.03) or otherwise, in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered under or in
connection with this Agreement or any other Loan Document, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, the other Loan
Documents or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein or in
any other Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
SECTION 8.04    Consultation with Experts. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The

-76-



--------------------------------------------------------------------------------




Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
SECTION 8.05    Delegation of Duties. The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
SECTION 8.06    Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this paragraph,
the Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article VIII and Section 9.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub‑agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.
SECTION 8.07    Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.
SECTION 8.08    Lead Arrangers; Syndication Agent; Co-Documentation Agents.
Notwithstanding anything to the contrary herein, none of the Lead Arrangers, the
Syndication Agent or Co-Documentation Agents shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, if applicable, as the Administrative Agent, the Collateral
Agent, a Lender or an Issuing Bank. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lead Arrangers, the Syndication Agent
or the Co-Documentation Agents in deciding to enter into this Agreement or any
other Loan Document or in taking or not taking any action hereunder or
thereunder.
SECTION 8.09    Tax Indemnification by the Lenders. To the extent required by
any applicable Requirements of Law, the Administrative Agent may withhold from
any payment to any Lender an amount equivalent to any applicable withholding
Tax. Without limiting or expanding the provisions of Section 2.14, each Lender
shall indemnify and hold harmless the Administrative Agent against, and shall
make payable in respect thereof within 10 days after demand therefor, any and
all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the Internal
Revenue Service or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold Tax from amounts paid to or for
the account of

-77-



--------------------------------------------------------------------------------




such Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 8.09. The agreements in this Section 8.09 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the commitments and the
repayment, satisfaction or discharge of all other Obligations.
ARTICLE IX    

Miscellaneous
SECTION 9.01    Notices.
(a)    All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy) (unless
otherwise specifically permitted in this Agreement), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid, or, in the case of telecopy or telephone notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:
Borrower:
IAC/InterActive Corp
555 West 18th Street
New York, NY 10011
Chief Financial Officer
Telephone: (212) 314-7227
Fax: (212) 632-9529

With a copy to:
IAC/InterActive Corp
555 West 18th Street
New York, NY 10011
General Counsel
Telephone: (212) 314-7376
Fax: (212) 632-9551

Administrative Agent:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
Ops Building 2, 3rd Floor
Newark, DE  19713-2107
Jessie Qian Jiang
Telephone: (302) 634-2426
Fax: (302) 634-1417

and
J.P. Morgan Europe Limited
Loans Agency, 6th floor
25 Bank Street, Canary Wharf
London E145JP
United Kingdom

-78-



--------------------------------------------------------------------------------




Attention: Loans Agency
Telephone: +44 20 7134 8188
Fax: +44 20 7777 2360
With a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179
Attention: Donatus Anusionwu
Telephone: (212) 622-0531
Fax: (917) 270-5127

(b)    Notices, financial statements and similar deliveries and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Administrative
Agent (including by posting on IntraLinks); provided that the foregoing shall
not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
SECTION 9.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Revolving Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby, (iii)
postpone the scheduled date of payment of the principal amount of any Loan, or
any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Revolving Commitment, without the written consent of each Lender directly
affected thereby, (iv) change Section 2.15 in a manner that would alter the pro
rata distribution or sharing of payments required thereby or any provision
requiring the pro rata funding of Loans, without the written consent of each
Lender, (v) except as provided in Sections 5.10 or 9.16, release all or
substantially all of the Collateral securing the Revolving Facility without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender or (vi) change the definition of
“Alternative Currency,” without the written consent of each Lender ; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or any Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank, as the case may be.

-79-



--------------------------------------------------------------------------------




SECTION 9.03    Waivers; Amendments to Other Loan Documents.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power under the Subsidiary Guarantee or the Pledge
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders under the Subsidiary Guarantee and the
Pledge Agreement are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of the Subsidiary
Guarantee or the Pledge Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
(b)    Neither the Subsidiary Guarantee, the Pledge Agreement nor any provision
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by each affected Loan Party and, except in
the case of amendments to the Pledge Agreement described in Section 7.1(b)
thereof, the Required Lenders or by the affected Loan Party and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) release all or substantially all of the Collateral
(except as provided in Section 5.10 or 9.16), (ii) release all or substantially
all of the Material Domestic Subsidiaries as Subsidiary Guarantors (except as
provided in Section 9.16), (iii) modify the “waterfall” provision set forth in
Section 5.3 of the Pledge Agreement or (iv) change any of the provisions of this
Section, in each case without the written consent of each Lender; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Collateral Agent under the Subsidiary Guarantee or the
Pledge Agreement without the prior written consent of the Collateral Agent.
(c)    Without the consent of any Lender, the Loan Parties and the
Administrative Agent and the Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification, supplement or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, and to give effect to any intercreditor agreement reasonably
satisfactory to the Administrative Agent associated therewith, or as required by
local law to give effect to, or protect, any security interest for the benefit
of the Secured Parties in any property or so that the security interests therein
comply with applicable law or this Agreement or in each case to otherwise
enhance the rights or benefits of any Lender under any Loan Document.
SECTION 9.04    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out‑of‑pocket expenses incurred
by the Administrative Agent, the Lead Arrangers and their respective Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and the Lead Arrangers, in connection with the syndication
of the Revolving Facility and the preparation, execution, delivery and
administration of this Agreement or any other Loan Document or any amendments,
modifications or waivers of the provisions hereof or thereof and (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and the
Lenders, including the fees, charges and disbursements of one firm of counsel
for the Administrative Agent and the Lenders taken as a whole (and in the case
of an actual or perceived conflict of interest, one additional counsel to all
such affected Persons, taken as a whole), and to the extent required, one firm
of local counsel in each relevant jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) and one firm of regulatory
counsel, in connection with the enforcement or protection of its rights in
connection with the Original Credit Agreement, this Agreement or any other Loan
Document, including their rights under this Section, or in connection with the
Loans made hereunder, including all such out-of‑pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.
(b)    The Borrower shall indemnify the Administrative Agent, the Lead Arrangers
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including

-80-



--------------------------------------------------------------------------------




the reasonable and documented or invoiced out-of-pocket fees, expenses,
disbursements and other charges of one firm of counsel for all Indemnitees,
taken as a whole (and, in the case of an actual or perceived conflict of
interest where the Indemnitee affected by such conflict notifies the Borrower of
any existence of such conflict and in connection with the investigating or
defending any of the foregoing has retained its own counsel, of another firm of
counsel for such affected Indemnitee), and to the extent required, one firm or
local counsel in each relevant jurisdiction) and one firm of regulatory counsel
of any such Indemnitee, arising out of, in connection with, or as a result of
(i) the execution or delivery of the Original Credit Agreement, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties to this Agreement or any other Loan
Document of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby
or thereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Restricted Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Restricted Subsidiaries, (iv) any civil penalty or fine assessed by OFAC
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof, by the
Administrative Agent or any Lender as a result of conduct of the Borrower that
violates a sanction enforced by OFAC or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto or whether or not such action, claim,
litigation or proceeding was brought by the Borrower, its equity holders,
affiliates or creditors or any other third person; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (i) are determined by a court
of competent jurisdiction in a final and nonappealable judgment to have resulted
from the gross negligence, willful misconduct or bad faith of such Indemnitee
(or that of any of its respective subsidiaries or any of their respective
officers, directors, employees or members), (ii) are determined by a court of
competent jurisdiction in a final and nonappealable judgment to have resulted
from a material breach of this Agreement by such Indemnitee or (iii) do not
involve or arise from an act or omission by the Borrower or its subsidiaries or
any of their respective affiliates, partners, directors, officers, employees,
agents, advisors or other representatives and is brought by an Indemnitee solely
against one or more other Indemnitees (other than claims against any Agent or
any Lead Arranger in its capacity as such or in its fulfilling such role). Each
Indemnitee shall give prompt notice to the Borrower of any claim that may give
rise to a claim against the Borrower hereunder and shall consult with the
Borrower in the conduct of such Indemnitee’s legal defense of such claim;
provided, however, than an Indemnitee’s failure to give such prompt notice to
the Borrower or to seek such consultation with the Borrower shall not constitute
a defense to any claim for indemnification by such Indemnitee unless, and only
to the extent that, such failure materially prejudices the Borrower.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Total Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
(d)    To the extent permitted by applicable law, the parties shall not assert,
and each hereby waives, any claim against any other party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof; provided that nothing
in this clause (d) is intended to relieve the Borrower of any obligation it may
otherwise have to indemnify any Indemnitee against any special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.
(e)    All amounts due under this Section shall be payable within ten (10)
Business Days after written demand therefor.

-81-



--------------------------------------------------------------------------------




SECTION 9.05    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more financial institutions (“assignee” or
“assignees”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Commitments and the Loans at the
time owing to it) with the prior written consent of:
(A)    the Borrower (such consent not to be unreasonably withheld or delayed,
except for any bona fide competitors of the Borrower and its subsidiaries);
provided that no consent of the Borrower shall be required for an assignment (x)
to a Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of
Default has occurred and is continuing, any other assignee (except for any bona
fide competitor of the Borrower and its subsidiaries) or (y) prior to the
earlier of (i) the completion of the primary syndication of the Revolving
Commitments following the Amendment Effective Date as notified by to the
Borrower by the Lead Arrangers or (ii) October 15, 2015; provided, further, that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice of the proposed assignment;
(B)    the Administrative Agent (such consent not to be unreasonably withheld),
provided that no consent of the Administrative Agent shall be required for an
assignment of any Revolving Commitment or Loan to an assignee that is a Lender,
an Affiliate of a Lender or an Approved Fund; and
(C)    each Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Loans of any Class, the amount of the Revolving
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 (or in the case of a Loan in an Alternative Currency, an appropriate
corresponding amount as shall be consented to by the Administrative Agent (such
consent not be unreasonable withheld)), unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default under clause (a), (b), (h) or
(i) of Article VII has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of its Revolving Commitments or Revolving Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee is hereby waived for any assignment to
which J.P. Morgan Chase Bank, N.A. or any of its Affiliates is a party);

-82-



--------------------------------------------------------------------------------




(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
(E)    on the date of such assignment, the assignee of a Revolving Commitment
must be able to fund Revolving Loans in all Alternative Currencies; and
(F)    the assignee shall not be a natural person.
For the purposes of this Section 9.05(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14 and 9.04). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.05
shall be null and void.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal amount
(and related interest) of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (with respect to such
Lender’s own interest only), at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption with
respect to a permitted assignment executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section (unless waived), and any
written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(c)    (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks, institutions or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) or the first proviso to Section 9.03(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that

-83-



--------------------------------------------------------------------------------




each Participant shall be entitled to the benefits of Sections 2.12, 2.13 and
2.14 (subject to the requirements and limitations of such Sections; provided
that any documentation required to be provided pursuant to Section 2.14(e) shall
be provided solely to the participating Lender) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and related interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary in connection with
a Tax audit or other proceeding or other governmental inquiry to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and the parties hereto shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other applicable central bank that
governs or regulates the activities of such Lender, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
SECTION 9.06    Survival. All covenants, agreements, representations and
warranties made by any Loan Parties herein, in the other Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or the other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Revolving Commitments have not expired or terminated.
The provisions of Sections 2.12, 2.13, 2.14 and 9.04 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Revolving Commitments, any assignment of rights by or
replacement of a Lender or the termination of this Agreement or any provision
hereof.
SECTION 9.07    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the Lead Arranger constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement shall become effective as provided in
Section 4.03, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by email or telecopy
shall be effective as delivery of a manually executed counterpart of this
Agreement.
SECTION 9.08    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions

-84-



--------------------------------------------------------------------------------




hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9.09    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Each Lender agrees to notify the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
SECTION 9.10    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or otherwise) based upon,
arising out of or relating to this Agreement or any other Loan Document (except,
as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by and construed
in accordance with the law of the State of New York.
(b)    The Borrower and each other Loan Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Bank, or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Lender or any Issuing Bank may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against the Borrower or any other Loan Party or their respective
properties in the courts of any jurisdiction.
(c)    The Borrower and each other Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(p)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.11    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED TO IT, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN

-85-



--------------------------------------------------------------------------------




THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.12    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.13    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory or self-regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or an agreement described in clause (f)
hereof or (ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or (i) on a
confidential basis to (x) any rating agency in connection with rating the
Borrower or any of its subsidiaries or the Loans hereunder, (y) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the facilities or (z) market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent in connection with the administration and
management of this Agreement and the other Loan Documents. For the purposes of
this Section, “Information” means all information received from the Borrower or
its Affiliates relating to the Borrower, its subsidiaries or their businesses,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or its
Affiliates. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would reasonably
accord to its own confidential information.
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
SECTION 9.14    Judgment Currency. If, for the purposes of obtaining judgment or
filing a claim in any court, it is necessary to convert a sum due hereunder or
claim in one currency into another currency, the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is

-86-



--------------------------------------------------------------------------------




given. The obligation of the Borrower in respect of any such sum due from it to
the Administrative Agent or the Lenders hereunder shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable law).
SECTION 9.15    USA PATRIOT Act. Each Lender subject to the Act hereby notifies
the Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is hereby
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Act.
SECTION 9.16    Collateral and Guarantee Matters.
(a)    The Lenders irrevocably authorize the Administrative Agent to enter into
any customary intercreditor agreement (including the Pari Passu Intercreditor
Agreement) or arrangement in form and substance reasonably satisfactory to the
Administrative Agent with the holders of any Pari Passu Indebtedness (or any
agent thereof) permitted under this Agreement that in the good faith
determination of the Administrative Agent is necessary to effectuate the
incurrence of such Indebtedness.
(b)    Any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall be automatically released (i) upon all of the
Obligations (other than (x) (i) Cash Management Obligations and (ii) Obligations
under Specified Swap Agreements not yet due and payable, and (y) contingent
obligations not yet accrued and payable) having been paid in full, all Letters
of Credit having been cash collateralized or otherwise back-stopped (including
by “grandfathering” into any future credit facilities), in each case, on terms
reasonably satisfactory to the relevant Issuing Bank in its sole discretion, or
having expired or having been terminated, and the Total Revolving Commitments
having expired or having been terminated, (ii) that is Disposed of or to be
Disposed of as part of or in connection with any Disposition not prohibited
hereunder or under any other Loan Document to any Person other than a Loan
Party, (iii) subject to Section 9.02, if approved, authorized or ratified in
writing by the Required Lenders, (iv) owned by a Subsidiary Guarantor upon (or
substantially simultaneously with) release of such Subsidiary Guarantor from its
obligations under its Subsidiary Guarantee pursuant to clause (c) below, (v) as
expressly provided in the Collateral Documents, (vi) in connection with a
Collateral Suspension Period or (vii) on the Amendment Effective Date to the
extent constituting Collateral pledged by any member of the Match Group (it
being understood that such Collateral shall be re-pledged to the Administrative
Agent for the benefit of the Secured Parties to the extent required by Section
5.09(c)).
(c)    Any Subsidiary Guarantor shall automatically be released from its
obligations under the Subsidiary Guarantee (i) in the event of dissolution of
such Person, (ii) if such Person is designated as an Unrestricted Subsidiary or
otherwise ceases to be a Restricted Subsidiary, in each case in accordance with
the provisions of this Agreement, upon (or substantially simultaneously with)
effectiveness of such designation or when it first ceases to be a Restricted
Subsidiary, respectively, (iii) if the obligations under this Agreement are
discharged in accordance with the terms of this Agreement or (iv) as otherwise
expressly provided in the Subsidiary Guarantee; provided that no such release
shall occur with respect to an entity that ceases to be a Restricted Subsidiary
if such Subsidiary Guarantor continues to be a guarantor in respect of any Pari
Passu Indebtedness unless and until such guarantor is (or is being substantially
simultaneously) released from its guarantee with respect to such Pari Passu
Indebtedness.

-87-



--------------------------------------------------------------------------------




(d)    Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
its interest in particular types or items of property, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guarantee, or enter into an
intercreditor agreement pursuant to this Section 9.16. In each case as specified
in this Section 9.16, the Administrative Agent will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to release such Subsidiary Guarantor from its
obligations under the Subsidiary Guarantee, in each case in accordance with the
terms of the Loan Documents and this Section 9.16.
SECTION 9.17    No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees for itself and on behalf of the Loan Parties that (i) the Revolving
Facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Loan Parties, on the one hand, and the Agent
Parties and the Lenders, on the other hand, and the Loan Parties are capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Agent Parties and the Lenders is and has been acting solely as a
principal and is not the agent or fiduciary for the Loan Parties; (iii) the Lead
Arrangers, Agent Parties and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and its Affiliates, and none of the Lead
Arrangers or the Agent Parties has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (iv)
the Agent Parties and the Lenders have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate.



-88-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
IAC/INTERACTIVECORP
By:    /s/ NICK STOUMPAS        
    Name: Nick Stoumpas
    Title: Senior Vice President & Treasurer



    

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as Administrative Agent (including as Collateral Agent) and a Lender
By:    /s/ DONATUS O. ANUSIONWU        
    Name: Donatus O. Anusionwu
    Title: Vice President



    

--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, as a Lender
By:    /s/ REBECCA KRATZ        
    Name: Rebecca Kratz
    Title: Authorized Signatory



    

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as a Lender
By:    /s/ MARIE F. HARRISON        
    Name: Marie F. Harrison
    Title: Vice President



    

--------------------------------------------------------------------------------






BNP PARIBAS, as a Lender
By:    /s/ NICHOLAS RABIER        
    Name: Nicholas Rabier
    Title: Managing Director
By:    /s/ NICOLE RODRIGUEZ        
    Name: Nicole Rodriguez
    Title: Director



    

--------------------------------------------------------------------------------






PNC Bank, N.A., as a Lender
By:    /s/ THOMAS BROWER        
    Name: Thomas Brower
    Title: Senior Vice President

    

--------------------------------------------------------------------------------




BMO Harris Bank, N.A. as a Lender
By:    /s/ JOAN S. MURPHY        
    Name: Joan S. Murphy
    Title: Director


FIFTH THIRD BANK, as a Lender
By:    /s/ MICHAEL S. BARNETT        
    Name: Michael S. Barnett    Title: Managing Director


Societe Generale, as a Lender
By:    /s/ RICHARD BERNAL        
    Name: Richard Bernal
    Title: Managing Director
By:    /s/ YAO WANG        
    Name: Yao Wang
    Title: Director



-2-

